Filed pursuant to rule 497(e) Registration Nos. 333-56018; 811-10303 Supplement datedMarch 2, 2012 to the Buffalo Funds® Prospectus dated July 29, 2011 Buffalo China Fund (BUFCX) This supplement amends the Prospectus of the Buffalo Funds dated July 29, 2011. Buffalo China Fund Effective February 1, 2012, Mr. Yulin Li has been added as a Portfolio Manager of the Buffalo China Fund.Accordingly, the Prospectus is revised as described below. The sub-section entitled “Summary Section—Buffalo China Fund—Management—Co-Portfolio Managers” is revised as follows: Co-Portfolio Managers.The China Fund is co-managed by a team of Portfolio Managers as follows: Portfolio Manager Years of Service with the Fund Current Title William Kornitzer Portfolio Manager Nicole Kornitzer Portfolio Manager Shelly Ma * Portfolio Manager Yulin Li ** Portfolio Manager * Effective September 19, 2011, Ms. Ma became a Portfolio Manager of the China Fund. **Effective February 1, 2012, Mr. Li became a Portfolio Manager of the China Fund. The following paragraph is added under the sub-section entitled “Management—Investment Advisor—Portfolio Managers”: Yulin Li, CFA, CPA, Co-Portfolio Manager.Mr. Li has been an investment professional since 2010.Prior to joining KCM in 2010 as a research analystfor the Buffalo International and China Funds, Mr. Li served as a general manager and senior actuary at AEGON, a global life insurance company, for over 10 years.Mr. Li received his MBA in International Finance from the University of Illinois at Urbana-Champaign and his B.S. in Civil Engineering from Southwest University in Nanjing China.Effective February 1, 2012, Mr. Li became a co-portfolio manager of the China Fund. Please retain this Supplement with your Prospectus for reference. 1 BUFFALO FUNDS PART B BUFFALO CHINA FUND(BUFCX) BUFFALO FLEXIBLE INCOME FUND(BUFBX) BUFFALO GROWTH FUND(BUFGX) BUFFALO HIGH YIELD FUND(BUFHX) BUFFALO INTERNATIONAL FUND(BUFIX) BUFFALO LARGE CAP FUND(BUFEX) BUFFALO MICRO CAP FUND(BUFOX) BUFFALO MID CAP FUND(BUFMX) BUFFALO SCIENCE & TECHNOLOGY FUND(BUFTX) BUFFALO SMALL CAP FUND(BUFSX) STATEMENT OF ADDITIONAL INFORMATION July 29, 2011 (as revised March 2, 2012) This Statement of Additional Information is not a Prospectus but should be read in conjunction with the Buffalo Funds’ current Prospectus, dated July 29, 2011.Certain information from the Buffalo Funds’ Annual Report to Shareholders is incorporated by reference into this Statement of Additional Information.To obtain the Prospectus or the most recent annual or semi-annual report to shareholders, free of charge, please call the Funds toll-free at 1-800-49-BUFFALO (1-800-492-8332). TABLE OF CONTENTS Page Introduction 1 General Information and History 1 Information about the Buffalo Funds’ Investments 2 Description of the Principal Investment Strategies of the Funds 2 Additional Information About the Funds’ Principal Investment Strategies, Policies and Risks 7 Non-Principal Investment Strategies, Policies and Risks 12 Fundamental Investment Restrictions 19 Non-Fundamental Investment Restrictions 20 Portfolio Turnover 22 FUND SECURITIES TRANSACTIONS 22 ADDITIONAL PAYMENTS TO DEALERS AND FINANCIAL INTERMEDIARIES 24 Purchasing and Selling Shares 25 Purchases 25 Sales (Redemptions) 25 Market Timers 27 Anti-Money Laundering Program 27 Net Asset Value 27 Valuation of Foreign Securities 28 Calculation of NAV 29 Additional Purchase and Redemption Policies 30 Management of the Funds 31 Board of Trustees 31 Committees of the Board 38 Compensation 40 Portfolio Holdings Disclosure Policies and Procedures 40 Investment Advisor and Manager 41 Principal Underwriter 42 Code of Ethics 42 Custodian 42 Independent Registered Public Accounting Firm 42 Administrator 42 Transfer Agent 43 Portfolio Managers of the Funds 43 Control Persons and Principal Holders of the Funds 49 Management Ownership of the Funds 54 Distributions and Taxes 55 Financial Statements 61 APPENDIX A – rATINGS DEFINITIONS A-1 APPENDIX B- PROXY VOTING POLICIES AND PROCEDURES B-1 INTRODUCTION This Statement of Additional Information (“SAI”) supplements the Buffalo Funds’ Prospectus dated July 29, 2011.This SAI provides additional information concerning the organization, operation and management of the Buffalo Flexible Income Fund, Buffalo High Yield Fund, Buffalo International Fund, Buffalo China Fund, Buffalo Large Cap Fund, Buffalo Micro Cap Fund, Buffalo Mid Cap Fund, Buffalo Science & Technology Fund, Buffalo Small Cap Fund, and Buffalo Growth Fund (each a “Fund,” and collectively, the “Buffalo Funds” or the “Funds”), each a series of Buffalo Funds, a Delaware statutory trust (the “Trust”). The Trust is an open-end, management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).Each of the Funds in the Trust is classified as “diversified” under the 1940 Act.“Diversified” means that at least 75% of the value of a Fund’s total assets must be comprised of: (i) cash and cash items; (ii) securities issued or guaranteed by the U.S. government, its agencies or instrumentalities; (iii) securities of other investment companies; or (iv) other securities; provided that no more than 5% of the value of the Fund’s total assets are invested inthe securities of a single issuer, and the Fund does not own more than 10% of the outstanding voting securities of a single issuer.The remaining 25% of the value of the Fund’s total assets may be invested in a single issuer, or in multiple issuers, not subject to the above limitations.The Funds may not change their classifications as “diversified” without shareholder approval. The Funds have elected and intend to qualify to be treated as regulated investment companies (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Such qualification relieves the Funds of liability for federal income taxes to the extent a Fund’s earnings are distributed in accordance with the Code.To so qualify, among other requirements, the Funds will limit their investments so that, at the close of each quarter of each Fund’s taxable year: (i) not more than 25% of the market value of the Fund’s total assets will be invested in the securities of a single issuer; and (ii) with respect to 50% of the market value of its total assets, not more than 5% of the market value of its total assets will be invested in the securities of a single issuer, and it will not own more than 10% of the outstanding voting securities of a single issuer. Kornitzer Capital Management, Inc. serves as each Fund’s manager and investment advisor (“KCM” or the “Advisor”).KCM oversees the investment program and management of each Fund’s investments and makes the Funds’ day-to-day investment decisions. GENERAL INFORMATION AND HISTORY The Trust was organized as a Delaware statutory trust on February 14, 2001.Each Fund is one series, or mutual fund, formed by the Trust.The Buffalo Flexible Income (formerly, the Buffalo Balanced Fund), Buffalo High Yield, Buffalo Large Cap, Buffalo Small Cap and Buffalo Growth Fund (formerly, Buffalo USA Global Fund) (the “Successor Funds”) are the successors to the Buffalo Balanced Fund, Inc., Buffalo High Yield Fund, Inc., Buffalo Large Cap Fund, Inc., Buffalo Small Cap Fund, Inc. and Buffalo USA Global Fund, Inc., respectively (the “Predecessor Fund(s)”), pursuant to a reorganization that took place on July 29, 2008 (the “Reorganization”) for all Funds except the Buffalo Small Cap Fund, the reorganization of which took place on August 19, 2008.Prior to that date, the Successor Funds had no investment operations.The Predecessor Funds had the same investment objectives, strategies and policies as the corresponding Successor Funds at the time of the Reorganization and were managed by the same investment advisor as the Funds.Effective July 31, 2009, the name of the Successor Buffalo USA Global Fund was changed to the Buffalo Growth Fund and its investment strategies were revised.Effective July 29, 2011, the name of the Successor Buffalo Balanced Fund was changed to Buffalo Flexible Income Fund and the investment strategies were revised from a “balanced” strategy to a “flexible” strategy as described in the Prospectus.On the same date, the Buffalo Growth Fund’s investment strategies were also revised as set forth in the Prospectus. An unlimited number of shares of beneficial interest in the Trust were authorized for each series of the Trust.All shares of each of the Funds have the same rights and privileges as other shares of the same Fund.Each full and fractional share issued and outstanding has: (1) equal voting rights with respect to matters that affect that Fund; and (2) equal dividend, distribution and redemption rights to the assets of that Fund.Shares when issued are fully paid and non-assessable.The Trust’s Board of Trustees (the “Board of Trustees”) may create other series of the Trust and divide any series into separate classes.Shareholders do not have pre-emptive or conversion rights.The Funds will not hold regular annual shareholder or other shareholder meetings except as required by the 1940 Act and other applicable laws, or as determined by the Board of Trustees. 1 Non-cumulative voting.Shares of the Funds have non-cumulative voting rights, which means that the holders of 50% of the shares voting for the election of Trustees can elect 100% of the Trustees, if they choose to do so, and in such event, the holders of the remaining less than 50% of the shares voting will not be able to elect any Trustees. Shareholder meetings.The Funds will not hold annual meetings except as required by the 1940 Act and other applicable laws.The Funds have undertaken that the Board of Trustees will call a meeting of shareholders if such a meeting is requested in writing by the holders of not less than 10% of the outstanding shares of a Fund for the purpose of voting upon the question of removal of a trustee or trustees and to assist in communications with other shareholders as required by Section 16(c) of the 1940 Act. INFORMATION ABOUT THE BUFFALO FUNDS’ INVESTMENTS The objectives, strategies and policies discussed in this SAI and in the Funds’ Prospectus generally apply when a Fund makes an investment.If a percentage or other restriction is met at the time of initial investment, except with respect to borrowings and holdings in illiquid securities, a Fund is usually not required to sell a security or other investment because circumstances change and the security or other investment no longer meets one or more of a Fund’s restrictions.If at any time a Fund’s borrowings exceed its limitations due to a decline in net assets, the Fund will, within three days thereafter, excluding Sundays and holidays, reduce the amount of its borrowings to an extent that the asset coverage of such borrowings will be at least 300%.Likewise, in the event that a Fund’s holdings in illiquid securities exceeds its limitations due to market factors, the Fund will make such adjustments necessary to reduce its holdings in such securities to comply with its limitations. Unless otherwise stated, a Fund’s investment objectives, strategies or policies may be changed only by the Board of Trustees, without shareholder approval.However, a Fund will not change its investment objective without providing sixty days advance written notice of the change to shareholders.The Buffalo High Yield, Buffalo China, Buffalo Large Cap, Buffalo Micro Cap, Buffalo Mid Cap, Buffalo Small Cap and Buffalo Science & Technology Funds will not change their investment policies of investing at least 80% of the Fund’s investments in the investments described above without first providing shareholders with at least 60-days’ prior written notice. Below you will find descriptions of each Fund’s principal investment objective(s) and strategies.Following the Fund descriptions, you will find a more detailed description of the Funds’ investments and their associated risks, with the Funds’ principal investment strategies and policies listed first, followed by additional non-principal investment strategies and policies used by the Funds to achieve their investment objectives. Description of the Principal Investment Strategies of the Funds Buffalo China Fund―seeks long-term growth of capital by investing primarily in publicly traded common stocks of “China Companies” as defined below.Under normal conditions, the Fund invests at least 80% of its net assets in equity securities of “China Companies of any size”.The Fund considers China Companies to be those: · that are organized under the laws of, or with a principal office in, the People’s Republic of China or its administrative and other districts, including Hong Kong (“China”) including companies which may not have a substantial economic presence in China; or · that issue securities for which the principal trading market is in China; or · that derive at least 50% of their revenues or profits from goods produced or sold, investments made, or services performed in China, or which have at least 50% of their assets in China. 2 In addition to its primary investments in common stocks, the Fund may make equity investments in preferred stock and securities convertible into common stock of China Companies, as well as interests in trusts or depositary receipts that represent indirect ownership interests in China Companies, including ADRs, EDRs and GDRs.In addition to direct investments in China Companies, the Fund may invest in other investment companies and ETFs that invest in China Companies.The Fund may also not invest indirectly in China Companies through equity-linked notes or swap agreements, although these investments are limited to 30% of the Fund’s net assets.The Fund’s indirect investments in China Company equity securities may be used as tools to gain exposure to Class A shares or other specific China Company securities or markets, which may have certain limitations on direct investment.The Fund’s China Company portfolio securities are typically listed and traded in China (on the Shanghai and Shenzhen stock exchanges) and Hong Kong (on the Hong Kong Stock Exchange), but the Fund is authorized to invest in China Companies traded on any recognized securities exchange, including U.S., Taiwan or Singapore exchanges. The Fund’s investments are selected with a value orientation and a long-term investment horizon.The Fund’s portfolio managers primarily utilize a bottom-up approach, focusing initially on each company’s fundamental characteristics.The Fund seeks to invest in companies with: strong profits and/or cash flow generation; strong financial characteristics and growth potential; undervalued assets; and/or strong management teams.Once attractive candidates are identified, the Fund seeks to invest in companies that are trading below their intrinsic values, as estimated by the Fund’s portfolio managers.The portfolio managers have extensive expertise in the China market and also consider macroeconomic and other top-down variables, including China-specific risk considerations, when making investment decisions.The Fund does not intend to invest in the securities of non-public companies, purchase securities on margin (leveraging) or sell securities short. The Fund may hold a significant weighting in securities listed on either the Shanghai and/or Shenzhen Stock Exchanges.Securities listed on these exchanges are divided into two classes, A shares, which are mostly limited to domestic investors, and B shares, which are allocated for both international and domestic investors.The China Fund’s exposure to securities listed on either the Shanghai or Shenzhen Exchanges will initially be through B shares.The government of China has announced plans to exchange B shares for A shares and to merge the two markets. Such an event may produce greater liquidity and stability for the combined markets.However, it is uncertain whether or the extent to which these plans will be implemented.In addition to B shares, the Fund may also invest in Hong Kong listed H shares, Hong Kong listed Red chips (which are companies owned by mainland China enterprises, but are listed in Hong Kong).In addition and as noted in the Prospectus, the Fund is authorized to invest in securities of China Companies traded on any recognized securities exchange, including U.S., Taiwan or Singapore exchanges. In addition to the Fund’s main investments, the Fund may invest up to 20% of its net assets in domestic or foreign securities of companies that do not qualify as China Companies, but which the portfolio managers expect to benefit from developments in the Chinese economy.Also, when consistent with the Fund’s investment objective, strategies and policies, the Fund may invest up to 20% of its net assets in debt securities of China Companies, up to 10% of which may be rated less than Baa, by Moody’s or BBB by S&P (commonly referred to as “junk bonds”), or in unrated debt securities of similar quality, based on the Advisor’s fundamental analysis of the issuer and of rated bonds issued by similar issuers.Rated debt securities, which are downgraded to below Baa or BBB quality after purchase, and unrated debt securities, which the Advisor believes have fallen below Baa or BBB quality after purchase, are not subject to this limitation, and such securities will be sold at the Advisor’s discretion.The lowest rated debt security that the Fund will hold is D quality (defaulted securities).Although the Fund will not purchase D quality debt securities, the Fund may continue to hold these securities and will sell them at the Advisor’s discretion.The Advisor may invest in debt securities of China Companies if the debt securities present an opportunity for capital appreciation.This would occur if the Advisor evaluates a convertible debt instrument as having a significant equity component with the potential for long-term capital appreciation or debt securities that are standard loans that are repayable in cash, but which are linked to the receipt of warrants in the underlying company as part of the transaction. 3 Buffalo Flexible Income Fund―seeks, as a primary objective, high current income, by investing in fixed and floating rate corporate bonds, government notes and bonds, bank debt, mortgage and asset backed securities, convertible debt securities, preferred stocks and convertible preferred stocks.The Fund may also invest in higher yielding, high-risk debt securities (often referred to as “junk bonds”).The Advisor generally expects that these debt securities will be rated below investment grade by the major rating agencies.The Fund intends to achieve its secondary objective of long term growth of capital by investing primarily in both equity and debt securities.Securities can include common stocks, as well as rights and warrants and by investing in convertible debt securities and convertible preferred stocks.The Fund may invest up to 20% of its net assets in sponsored or unsponsored ADRs and securities of foreign companies that are traded on U.S. stock exchanges. The Advisor expects that the majority of common stocks purchased for the Fund will be of large-capitalization (“large-cap”) companies.This Fund considers large-cap companies to be those with market capitalization in excess of $10 billion at the time of initial purchase. The Fund retains the freedom to invest up to 100% of its net assets in corporate debt securities, convertible debt securities, preferred stocks and convertible preferred stocks, including higher yielding, high-risk debt securities.High-risk debt securities are those rated below BBB by Standard & Poor’s Ratings Group (“S&P”) or Baa by Moody’s Investors Service, Inc. (“Moody’s”).Yields on such bonds may fluctuate significantly, and, therefore, achievement of the Fund’s investment objectives may be more dependent on the Advisor’s credit analysis ability than it would be for investments in higher rated bonds. The Fund will not purchase a debt security that is rated less than Caa/CCC by Moody’s or S&P, respectively, and will only purchase an unrated debt security if the Advisor believes that the security is of at least B quality.Rated debt securities, which are downgraded to below B quality and unrated debt securities, which the Advisor believes have fallen below B quality, will be sold at the Advisor’s discretion, subject to a limitation that the Fund may not hold more than 20% of its net assets in debt securities that are rated less than B or that are unrated. Buffalo Growth Fund―seeks long-term growth of capital by investing at least 75% of the equity weighting of the Fund’s portfolio in domestic common stocks and other equity securities of companiesincluding preferred stock, convertible securities, warrants and rights of companies with market capitalizations greater than the median of the Russell 1000 Growth Index® or $5 billion, whichever is less.With respect to the remaining 25% of the equity weighting of the Fund’s portfolio, the Growth Fund may invest in companies with market capitalizations less than the lower of the median of the Russell 1000 Growth Index® or $5 billion.In its security selection process, the Advisor seeks to identify a broad range of companies in a diversified group of industries that are expected to benefit from long-term industry, technological or general market trends, as well as incremental growth and/or diversification from international expansion.The Advisor also selects securities based upon: (1) fundamental analysis of industries and the economic cycle; (2) company-specific analysis such as product cycles and quality of management; (3) rigorous valuation analysis; and (4) a long term perspective.The Advisor seeks to invest in the common stocks of companies that appear to have above-average potential for appreciation. Buffalo High Yield Fund―primarily seeks high current income and secondarily seeks long-term capital growth.The Fund invests, under normal conditions, at least 80% of its net assets (plus any borrowings made for investment purposes) in a diversified portfolio of higher yielding, high-risk debt securities rated below investment grade by the major rating agencies or in similar unrated securities (often referred to as “junk bonds”).The Fund also generally intends to invest a small percentage of its net assets in equity securities.The Fund will pursue its secondary investment objective, capital growth, through appreciation of the debt and equity securities that it holds.The proportion of the Fund’s net assets invested in debt and equity securities will change over time in accordance with the Advisor’s analysis of economic conditions and the underlying value of securities. The Fund may invest up to 100% of its net assets in debt securities, including without limitation, corporate and convertible debt securities.The Fund may also purchase government debt securities, but will not invest directly in debt securities issued by foreign governments.The debt securities in which the Fund invests will typically be rated below investment grade by the major rating agencies, which place greater importance on the Advisor’s credit analysis ability than investing in higher rated debt securities.The Fund may also invest in preferred stocks and convertible preferred stocks. 4 The Fund may purchase and invest up to 20% of its net assets in debt securities that are rated less than B, by Moody’s or S&P, or in unrated debt securities of similar quality, based on the Advisor’s fundamental analysis of the issuer and of rated bonds issued by similar issuers.Rated debt securities, which are downgraded to below B quality after purchase, and unrated debt securities, which the Advisor believes have fallen below B quality after purchase, are not subject to this limitation, and such securities will be sold at the Advisor’s discretion.The lowest rated debt security that the Fund will hold is D quality (defaulted securities).Although the Fund will not purchase D quality debt securities, the Fund may continue to hold these securities and will sell them at the Advisor’s discretion. The Fund maintains a flexible investment policy which allows it to invest in debt securities with varying maturities.However, it is anticipated that the dollar-weighted average maturity of debt securities that the Fund purchases will not exceed 15 years and that the average maturity of all securities that the Fund holds at any given time will be ten years or less. If the Advisor believes that a full or partial temporary defensive position is necessary, due to present or anticipated market or economic conditions, the Advisor may take any one or more of the following steps to protect the Fund’s assets: (1) shorten the average maturity of the Fund’s debt securities; (2) hold more or all cash or cash equivalents; and (3) emphasize investment in higher grade debt securities.If the Advisor implements a defensive position, the Fund’s yield may decline, and the Fund may not achieve its investment objectives. Buffalo International Fund―seeks long-term growth of capital by investing primarily in equity securities of established companies that are economically tied to various countries throughout the world (excluding the United States (the “U.S.”)).The Fund may invest directly or indirectly in foreign securities or foreign currencies of both developed and developing countries.For purposes of the Fund’s investments, “foreign securities” means those securities issued by companies: · that are organized under the laws of, or with a principal office in, a country other than the U.S. and issue securities for which the principal trading market is in a country other than the U.S.; or · that derives at least 50% of their revenues or profits from goods produced or sold, investments made, or services provided in a country other than the U.S., or have at least 50% of their assets in a country other than the U.S. Under normal circumstances, the Fund does not expect its investments in emerging markets to exceed 35% of its net assets. Equity securities in which the Fund will invest include common stocks, preferred stocks, convertible securities, warrants, rights and depositary receipts.The Fund may invest directly or indirectly in foreign securities or foreign currencies.The Fund’s investments in depositary receipts may include sponsored or unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).ADRs, EDRs and GDRs are depositary receipts typically issued by a U.S. or foreign bank or trust company that give their holders the right to receive securities issued by a foreign company.Such depositary receipts are denominated in the currency of the country of the bank or trust company that issues them.The Fund may invest in securities of companies of any size. In selecting securities for the Fund, the Advisor uses a bottom-up approach in choosing investments.In its selection process, the Advisor seeks to identify a broad mix of foreign companies that are expected to benefit from longer-term industry, technological, global or general market trends.The Advisor also selects securities based on: (1) fundamental analysis of industries and the economic cycle; (2) company-specific analysis such as product cycles and quality of management; and (3) rigorous valuation analysis.In making portfolio selections for the Fund, the Advisor will also consider the economic, political and market conditions of the various countries in which the Fund may invest. 5 The Fund does not intend to purchase securities on margin or use leverage in the management of its portfolio. Buffalo Large Cap Fund―seeks long-term capital growth by investing, under normal conditions, at least 80% of its net assets (plus any borrowings made for investment purposes) in domestic common stocks, preferred stocks, convertible stocks, securities with prices linked to the value of common stock, rights and warrants.The Fund considers a company to be a large-cap company if, at time of purchase by the Fund, it has a market capitalization greater than or equal to the lesser of (1) $10 billion, or (2) the median market capitalization of companies in the S&P 500® Index.The capitalization of the S&P 500® Index changes due to market conditions and changes with the composition of the S&P® 500 Index.As of June 30, 2011, the median market capitalization of companies in the S&P 500® Index was approximately $11.85 billion.The Advisor seeks dividend income as a secondary consideration in its stock selection process.The Fund will normally invest in a broad array of domestic common stocks that are diversified in terms of companies and industries.While the Fund’s investments will consist primarily of domestic securities, the Fund may invest up to 20% of its net assets in sponsored or unsponsored ADRs and securities of foreign companies that are traded on U.S. stock exchanges. Buffalo Micro Cap Fund―seeks long-term capital growth by investing, under normal conditions, at least 80% of its net assets (plus any borrowings made for investment purposes) in domestic common stocks, preferred stocks, convertible stocks, securities with prices linked to the value of common stocks, rights and warrants of micro-capitalization (“micro-cap”) companies.The Fund considers a company to be a micro-cap company if, at time of purchase by the Fund, it has a market capitalization equal to or less than the greater of (1) $600 million, or (2) the median capitalization of companies in the Russell 2000® Index.The capitalization of companies within the Russell 2000® Index changes due to market conditions and changes in the composition of the Russell 2000® Index.The Board of Trustees has approved a revision to the definition of a micro-cap company.Accordingly, effective November 18, 2011, the Fund will consider a company to be a micro-cap company if, at the time of purchase by the Fund, it has a market capitalization of $1 billion or less.The Fund will normally invest in a broad array of securities and other investments that are diversified in terms of companies and industries. Buffalo Mid Cap Fund―seeks long-term capital growth by investing, under normal conditions, at least 80% of its net assets (plus any borrowings made for investment purposes) in domestic common stocks, preferred stocks, convertible stocks, securities with prices linked to the value of common stocks, rights and warrants of medium-capitalization (“mid-cap”) companies.The Fund considers a company to be a mid-cap company if, at time of purchase by the Fund, it has a market capitalization between $1.5 billion and $10 billion.The Fund will normally invest in a broad array of securities that are diversified in terms of companies and industries. Buffalo Science & Technology Fund―seeks long-term capital growth by investing, under normal conditions, at least 80% of its net assets (plus any borrowings made for investment purposes) in domestic common stocks, preferred stocks, convertible stocks, securities with prices linked to the value of common stocks, rights and warrants of companies expected to benefit from the development, advancement and use of science and technology.Holdings can range from small companies developing new technologies to blue chip firms with established track records of developing and marketing technology.Investments may also include companies that are likely to benefit from technological advances even if those companies are not directly involved in the specific research and development of the advance.Some of the industries in which the Fund may invest include: electronics, including hardware, software and components; communications; E-commerce; information services; media; life sciences and healthcare; environmental services; chemicals and synthetic materials; and defense and aerospace. Buffalo Small Cap Fund―seeks long-term capital growth by investing, under normal conditions, at least 80% of its net assets (plus any borrowings made for investment purposes) in domestic common stocks, preferred stocks, convertible stocks, securities with prices linked to the value of common stocks, rights and warrants of smaller, or “small-cap,” companies.The Fund considers a company to be a small-cap company if, at the time of purchase, it has a market capitalization of $2.5 billion or less.The Fund will normally invest in a broad array of securities that are diversified in terms of companies and industries. 6 Additional Information About the Funds’ Principal Investment Strategies, Policies and Risks Recent Market Events.U.S. and international markets have experienced significant volatility in recent years.As a result, the securities markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties, all of which may increase the risks of investing in the securities held by the Funds.Continuing market problems may have adverse effects on the Funds. Common Stock.All of the Buffalo Funds may invest in the common stock of companies, including real estate investment trusts (“REITs”) and the Buffalo International and Buffalo China Funds may also invest in publicly traded common stock of foreign companies of any size.The purchaser of common stock receives an ownership interest in a company and usually certain voting rights with regard to that company.The owner of common stock may participate in a company’s success through the receipt of dividends, which are distributions of earnings by the company to its owners.Owners of common stock may also participate in a company’s success or lack of success through increases or decreases in the value of the company’s shares as they are traded in the public securities markets.Common stocks and stock markets generally, can be volatile and can decline significantly in response to adverse issuer, political, regulatory, market or economic developments. Other Equity Securities.To the extent that any of the Buffalo Funds purchase equity securities other than common stocks, including preferred stocks, convertible preferred stocks, MLP (Master Limited Partnership) securities (or other investments) with prices linked to the value of common stock, rights and warrants, they will be exposed to the following benefits and risks. Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.Preferred stockholders typically receive greater dividends, but may receive less appreciation than common stockholders and may have greater voting rights as well. A convertible preferred stock is a preferred stock that may be converted within a specified period of time into a certain amount of common stock of the same or a different issuer.Convertible preferred stock provides a fixed-income stream and the opportunity, through its conversion feature, to participate in the capital appreciation resulting from a market price advance in its underlying common stock.Convertible preferred stock tends to increase in market value when interest rates decline and decrease in value when interest rates rise.Like a common stock, the value of a convertible preferred stock also tends to increase as the market value of the underlying stock rises, and tends to decrease as the market value of the underlying stock declines.Because both interest rate and market movements can influence its value, convertible preferred stock is not as sensitive to interest rates as a similar debt security and not as sensitive to changes in share price as its underlying stock. An MLP is a limited partnership that is publicly traded on a securities exchange.To qualify for MLP status, a partnership must generate at least 90% of its income from what the IRS deems qualifying sources.For many, MLPs, these include all manner of activities related to the production, processing or transportation of oil, natural gas and coal. Convertible preferred stock is usually issued either by an operating company or by an investment bank.When issued by an operating company, convertible preferred stock tends to be senior to common stock, but subordinate to other types of debt securities issued by that company.When convertible preferred stock issued by an operating company is “converted,” the operating company often issues new stock to the holder of the convertible stock.If, however, the parity price, which is the price at which the common stock underlying the convertible stock may be obtained, of the convertible stock is less than the call price, which is the price of the bond including any premium related to the conversion feature, the operating company may pay out cash instead of common stock.When convertible preferred stock is issued by an investment bank, the security is an obligation of, and is convertible through, the issuing investment bank. In addition, the issuer of the convertible preferred stock may be important in determining the security’s true value.This is because the holder of the convertible preferred stock will have recourse only to the issuer.Convertible preferred stock may also be subject to redemption by the issuer, but only after a specified date and under circumstances established at the time the security is issued.Convertible preferred stock is treated like a preferred stock for a Fund’s financial reporting, credit rating and investment limitation purposes. 7 Rights are usually granted to existing shareholders of a corporation to subscribe to shares of a new issue of common stock before it is issued to the public.The right entitles its holder to buy common stock at a specified price.Rights have similar features to warrants, except that the life of a right is typically much shorter, usually a few weeks.The purchase of rights involves the risk that is that a Fund could lose the purchase value of a right if the right is not exercised prior to its expiration.Also, the purchase of rights involves the risk that the effective price paid for the right added to the subscription price of the related security may exceed the value of the subscribed security’s market price such as when there is no movement in the level of the underlying security. A warrant allows the holder to purchase a security at a fixed price during a preset time period.The value of a warrant will increase, if the market value of a particular security increases after the warrant is purchased.If the market value of the security decreases after the warrant is purchased or if the term of the warrant expires before it is exercised, the holder of the warrant will incur a loss.Warrants do not provide the holder the right to receive dividends or the right to vote.The Buffalo China Fund may only invest up to 10% of its net assets in warrants. Large-Cap Companies.The Buffalo Large Cap Fund and, to the extent that they purchase such securities, the other Buffalo Funds, will be exposed to the benefits and risks of investing in the securities of larger companies.Large-cap companies may be more stable than newer, smaller companies, and securities of larger companies tend to be regularly traded.Large-cap companies, however, may be unable to respond quickly to new competitive challenges.Large-cap companies are also sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Mid-Cap Companies.The Buffalo Mid Cap Fund and, to the extent that they purchase such securities, the other Buffalo Funds, will be exposed to the benefits and risks of investing in the securities of mid-cap companies.Mid-cap companies may have more potential for growth than larger companies, but mid-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of larger, more established companies.Mid-cap company securities also may be bought and sold less often and in smaller amounts than larger company securities.If a Fund wants to sell a large quantity of a mid-cap company’s securities, it may have to sell at a lower price or sell in smaller than desired quantities over a period of time. Small-Cap Companies.The Buffalo Small Cap Fund, Micro Cap Fund and, to the extent that they purchase such securities, the other Buffalo Funds, will be exposed to the benefits and risks of investing in the securities of small-cap companies.Smaller, less seasoned companies may have more potential for greater and rapid growth, but investing in small-cap companies may also involve greater risk than investing in larger companies.Small-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of larger, more established companies.Small-cap company stocks also tend to be bought and sold less often and in smaller amounts than larger company stocks.If a Fund wants to sell a large quantity of a small-cap company’s securities, it may have to sell at a lower price or sell in smaller than desired quantities over a period of time. Micro-Cap Companies.The Buffalo Micro Cap Fund and Buffalo Small Cap Fund and, to the extent that they purchase such securities, the other Buffalo Funds, will be exposed to the benefits and risks of investing in the securities of micro-cap companies.Small, less seasoned companies have more potential for rapid growth.They also often involve greater risk than larger companies.Micro-cap companies will likely not have the management experience, financial resources, product diversification and competitive strengths of larger companies, and will be more vulnerable to adverse business or economic developments in the market as a whole.In addition, many of these companies may face difficulties in obtaining the capital necessary to continue in operation and may go into bankruptcy, which could result in a complete loss of the investment in the company.The securities of micro-cap companies, therefore, tend to be more volatile than the securities of larger, more established companies.Micro-cap company stocks also will be bought and sold less often and in smaller amounts than other stocks, making them less liquid than other securities.If the Fund wants to sell a large quantity of a micro-cap company’s stock, it may have to sell at a lower price than the Advisor might prefer, or it may have to sell in smaller than desired quantities over a period of time. Debt Securities.The Buffalo Flexible Income, the Buffalo High Yield and the Buffalo China Funds, and, to the extent that they purchase such securities, the other Buffalo Funds, will be exposed to the benefits and risks of investing in debt securities.A debt security represents a loan of money by the purchaser of the security to the issuer.A debt security typically has a fixed payment schedule that obligates the issuer to pay interest to the lender and to return the lender’s money over a certain period of time.Companies typically make payments on their debt securities before they declare and pay dividends to holders of their equity securities.Bonds, notes, debentures and commercial paper are types of debt securities.Each of these differs in the length of the issuer’s payment schedule, with commercial paper having the shortest payment schedule.Independent rating organizations rate debt securities based upon their assessment of the financial soundness of the issuer, and a lower rating usually indicates higher risk. 8 The yields and principal values of debt securities fluctuate.Generally, values of debt securities change inversely with interest rates.That is, as interest rates go up, the values of debt securities tend to go down and vice versa.These fluctuations tend to increase as a bond’s maturity increases such that a longer-term bond will increase or decrease more for a given change in interest rates than a shorter-term bond. A convertible debt security is a debt obligation that may be converted in a specified period of time into a certain amount of common stock of the same or a different issuer.A convertible debt security provides a fixed-income stream and the opportunity, through its conversion feature, to participate in the capital appreciation resulting from a market price advance in its underlying common stock.As with a straight debt security, a convertible debt security tends to increase in market value when interest rates decline and decrease in value when interest rates rise.Like a common stock, however, the value of a convertible debt security also tends to increase as the market value of the underlying stock rises, and it tends to decrease as the market value of the underlying stock declines.Because both interest rate and market movements can influence its value, a convertible security is not as sensitive to interest rates as a similar debt security and not as sensitive to changes in share price as its underlying stock. A convertible debt security is usually issued either by an operating company or by an investment bank.When issued by an operating company, convertible debt tends to be senior to common stock, but subordinate to other types of debt securities issued by that company.When a convertible debt security issued by an operating company is “converted,” the operating company often issues new stock to the holder of the convertible security.If, however, the parity price, which is the price at which the common stock underlying the convertible debt security may be obtained, of the convertible debt security is less than the call price, which is the price of the bond including any premium related to the conversion feature, the operating company may pay out cash instead of common stock.When a convertible debt security is issued by an investment bank, the security is an obligation of, and is convertible through, the issuing investment bank. In addition, the issuer of a convertible debt security may be important in determining the security’s true value.This is because the holder of a convertible debt security will have recourse only to the issuer.A convertible debt security may be subject to redemption by the issuer, but only after a specified date and under circumstances established at the time the security is issued.The Advisor uses the same criteria to rate a convertible debt security as it uses to rate a more conventional debt security. The Buffalo Flexible Income, Buffalo China and Buffalo High Yield Funds purchase debt securities, as previously described in this SAI.Consistent with their investment objectives, strategies and policies, the remaining Buffalo Funds may purchase debt securities that, at the time of initial purchase, are rated A or higher by Moody’s or S&P or that are unrated, if the Advisor determines that the debt security is of comparable quality.Rated debt securities, which are downgraded below A after being purchased, and unrated debt securities, which the Advisor believes have fallen below that level after being purchased, will be sold at the Advisor’s discretion.Each of the Buffalo Funds may also purchase debt securities, as stated in the “Non-Principal Investment Strategies, Policies and Risk – Cash Management” section, below, even though such an investment is not consistent with a Fund’s objectives or its other strategies or policies. High Yield Debt Securities.The Buffalo Flexible Income, Buffalo High Yield, and Buffalo China Funds invest in higher yielding, high-risk debt securities, often referred to as “junk bonds”.These lower-grade debt instruments generally offer higher yields than other debt securities.They can also carry a greater risk of default, which is the risk that the issuer will not make interest or principal payments when due.In the event of an unanticipated default, a Fund would experience a reduction in its income, and could expect a decline in the market value of the securities affected by the default.During an economic downturn or substantial period of rising interest rates, highly leveraged issuers may experience financial stress that adversely affects their ability to service their principal and interest payment obligations, to meet projected business goals and to obtain additional financing, and any of these factors could lead to a default. 9 The market prices of lower-grade debt securities are generally less sensitive to interest rate changes than higher rated investments but are more sensitive to adverse economic or political conditions and negative, individual issuer developments.Lower-grade debt securities may also have less liquid markets than higher rated debt securities, and their liquidity may be more heavily impacted by adverse economic, political or issuer conditions.Negative publicity or investor perceptions, as well as new or proposed laws, may also have a significant impact on the market for these debt securities. Credit quality of lower-grade securities can change suddenly and unexpectedly, and even recently-issued credit ratings may not fully reflect the actual risks posed by a particular higher yielding, high-risk debt security.For these reasons, the Advisor uses its own independent and ongoing review of credit quality in addition to the national rating organizations in selecting these debt securities for the Funds. As mutual funds investing in debt securities, the Funds are subject primarily to interest rate, income and credit risk.Interest rate risk is the potential for a decline in bond prices due to rising interest rates.In general, bond prices vary inversely with interest rates.When interest rates rise, bond prices generally fall.Conversely, when interest rates fall, bond prices generally rise.The change in price depends on several factors, including the bond’s maturity date.In general, bonds with longer maturities are more sensitive to interest rates than bonds with shorter maturities.The Funds are also subject to income risk, which is the potential for a decline in the respective Fund’s income due to falling market interest rates.In addition to interest rate and income risks, each Fund is subject to credit risk, which is the risk of non-payment of interest or principal when due.The credit risk of a Fund depends on the quality of its investments. International Investing.International investing allows a mutual fund the opportunity to avoid being exclusively tied to the performance of the U.S. economy and can expose a fund to growth in emerging markets.International investing involves risks such as currency fluctuation and instability.The Buffalo International and Buffalo China Funds intend to invest directly in foreign securities or foreign currencies, as well as indirectly through ADRs, EDRs and GDRs.The other Buffalo Funds may invest in U.S. dollar-denominated securities of foreign issuers traded in the U.S., including, but not limited to, ADRs. Each of the Buffalo Funds may gain international exposure by purchasing ADRs.ADRs are receipts typically issued by a U.S. bank or trust company that are denominated in U.S. Dollars, are publicly traded in the U.S. and represent ownership in underlying foreign securities.ADRs are subject to similar risks as are other types of foreign investments.Each of the Funds (except the Buffalo International and Buffalo China Funds, which have no percentage limitation on their investments in ADRs) are authorized to invest up to 20% of its net assets in ADRs or in securities of foreign companies traded on U.S. stock exchanges. Most ADRs are traded on a U.S. stock exchange and are either sponsored or unsponsored.Issuers of unsponsored ADRs are not contractually obligated to disclose material information in the U.S. and, therefore, there may not be a correlation between such information and the market value of an unsponsored ADR.A depositary may establish an unsponsored facility without participation by (or even necessarily the acquiescence of) the issuer of the deposited securities, although typically the depositary requests a letter of non-objection from such issuer prior to the establishment of such facility.Sponsored ADR facilities are created in generally the same manner as unsponsored facilities, except that the issuer of the deposited securities enters into a deposit agreement with the depositary.Also, unsponsored ADRs tend to have a less liquid trading market than sponsored ADRs.ADRs do not involve the same direct currency and liquidity risks as securities denominated in foreign currency.However, their value will generally be affected by currency fluctuations that alter the value of the security underlying the ADRs in relation to the U.S. dollar. Investing in foreign companies, even indirectly through ADRs, may involve more risks than investing in U.S. companies.These risks can increase the potential for losses and may include: currency risks, such as adverse fluctuations in currency exchange rates; country risks, including political, social and economic instability, currency devaluation and policies that have the effect of limiting or restricting foreign investment or the movement of foreign assets; unusual trading practices; less government supervision; less publicly available information; limited trading markets; and greater volatility, among others.While ADRs do not involve the same direct currency and liquidity risks as securities denominated in a foreign currency, their value will generally be affected by currency fluctuations that alter the value of the security underlying the ADR in relation to the U.S. dollar. 10 The Buffalo International and Buffalo China Funds also invest directly in foreign securities and foreign currencies.Foreign securities may be less liquid than many U.S. securities.This means these Funds may at times be unable to sell foreign securities at favorable prices.Government supervision of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. Additionally, brokerage commissions and other fees are generally higher for securities traded on foreign markets.Procedures and regulations governing transactions and custody of foreign securities also may involve delays in payment, delivery or recovery of money or investments.Furthermore, foreign companies may not be subject to the same disclosure, accounting, auditing and financial reporting requirements as U.S. companies.There may be less information publicly available about foreign companies than about U.S. companies. The U.S. dollar market value of a Fund’s investments and of dividends and interest earned may be significantly affected by changes in currency exchange rates.The value of a Fund’s assets denominated in foreign currencies will increase or decrease in response to fluctuations in the value of those foreign currencies relative to the U.S. dollar.Some currency prices may be volatile, and there is the possibility of government controls on currency exchange or government intervention in currency markets, which could adversely affect a Fund.Foreign investments, which are not U.S. dollar-denominated, may require a Fund to convert assets into foreign currencies or to convert assets and income from foreign currencies to U.S. dollars.Normally, exchange transactions will be conducted on a spot cash or forward basis at the prevailing rate in the foreign exchange market.The Advisor does not intend to hedge the Buffalo International or Buffalo China Funds’ exposure to fluctuations in foreign currency exchange rates. In addition to developed markets, the Buffalo International and Buffalo China Funds may invest in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that trade a small number of issues. Because the Buffalo China Fund invests its assets primarily in China Companies, it is subject to much greater risks of adverse events that occur in that region and may experience greater volatility than a fund that is more broadly diversified geographically.Political, social or economic disruptions in emerging markets, including conflicts and currency devaluations, even in countries in which the Buffalo International or Buffalo China Funds are not invested, may adversely affect security values in other countries in the region and thus the Funds’ holdings.The Buffalo International and Buffalo China Funds could be adversely affected by controls on foreign investment and limitations on repatriation of foreign capital.In addition, the limited liquidity in certain markets in which the Buffalo International and Buffalo China Funds may invest may impair the ability of these Funds to value their portfolio securities and to dispose of securities in order to meet redemption requests at the price and time they wish to do so. The political reunification of China and Taiwan, over which China continues to claim sovereignty, is a problematic political issue that is not likely to be resolved in the near future and may have an adverse impact on the values of the Buffalo China Fund’s investments, or impair the Fund’s ability to invest in either country.Any escalation of hostilities between China and Taiwan would likely have a significant adverse effect on the value of the Buffalo China Fund’s investments in both countries. U.S. Government Obligations.All of the Funds may invest in various types of U.S. Government obligations.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the U.S. or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so.As a result, there is a risk that these entities will default on a financial obligation.For instance, securities issued by the Government National Mortgage Association are supported by the full faith and credit of the U.S. Government.Securities issued by the Federal National Mortgage Association (“FNMA”) and the Federal Home Loan Mortgage Corporation (“FHLMC”) are supported only by the discretionary authority of the U.S. Government.However, the obligations of FNMA and FHLMC have been placed into conservatorship until the entities are restored to a solvent financial condition.Securities issued by the Student Loan Marketing Association are supported only by the credit of that agency. 11 Non-Principal Investment Strategies, Policies and Risks Cash Management.Each of the Buffalo Funds may invest a portion of its assets in cash or high-quality, short-term debt obligations readily changeable into cash.Such high-quality, short-term obligations include money market securities, money market mutual funds, commercial paper, bank certificates of deposit and repurchase agreements that are collateralized by government securities.These investments may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses, or they may be used while the Advisor looks for suitable investment opportunities.There may also be times when a Fund attempts to respond to market, economic, political or other conditions by investing up to 100% of its assets in these types of investments.During such times, the Fund taking the defensive position may not be able to pursue its primary investment objective and, instead, may focus on preserving its assets. In pursuing cash management strategies, the Buffalo Funds (except the Buffalo China Fund) apply the following criteria to their investments: certificates of deposit, bankers’ acceptances and other short-term obligations must be issued domestically by U.S. commercial banks having assets of at least $1 billion and which are members of the Federal Deposit Insurance Corporation or holding companies of such banks; commercial paper will be limited to companies rated P-1 or higher by Moody’s or A-1 or higher by S&P, or if not rated by either Moody’s or S&P, a company’s commercial paper may be purchased if the company has an outstanding bond issue rated Aa or higher by Moody’s or AA or higher by S&P; the Funds will purchase only short-term debt securities that are non-convertible, that have one year or less remaining to maturity at the date of purchase, and that are rated Aa or higher by Moody’s or AA or higher by S&P; the Funds will purchase only negotiable certificates of deposit and other short-term debt obligations of savings and loan associations having assets of at least $1 billion, which are members of the Federal Home Loan Banks Association and insured by the Federal Savings and Loan Insurance Corporation; and the Funds will invest in U.S. Government obligations, which include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury. In pursuing cash management strategies for temporary defensive purposes, the Buffalo China Fund’s investments may include the following: unaffiliated or affiliated money market funds and investment companies (to the extent allowed by the 1940 Act or exemptions granted thereunder and the Fund’s investment policies and restrictions); bank time deposits denominated in the currency of any major nation with less than seven days remaining to maturity; bankers’ acceptances; certificates of deposits; debt securities of foreign companies; 12 floating rate securities meeting the requirements of Rule 2a-7 under the 1940 Act; repurchase agreements with banks and broker-dealers; commercial paper rated A-1 by S&P or Prime-1 by Moody’s or, if unrated, issued by a company which, at the date of investment, had an outstanding debt issue rated AAA or AA by S&P or Aaa or Aa by Moody’s; U.S. government securities maturing in 13 months or less; and a variety of other high quality short-term investments. The securities used for cash management can decrease in value.The market value of debt securities generally varies in response to changes in interest rates and the financial condition of each issuer.During periods of declining interest rates, the value of debt securities generally increases.Conversely, during periods of rising interest rates, the value of these securities generally declines. Repurchase Agreements.Each of the Buffalo Funds may invest in repurchase agreements in accordance with regulatory requirements.A repurchase agreement involves the sale of securities to a Fund with the concurrent agreement by the seller to repurchase the securities at the Fund’s cost plus interest at an agreed rate upon demand or within a specified time, thereby determining the yield during the Fund’s period of ownership.As a result, a repurchase agreement provides a fixed rate of return insulated from market fluctuations during such period.The term of a repurchase agreement generally is short, possibly overnight or for a few days, although it may extend over a number of months (up to one year) from the date of delivery.Repurchase agreements are considered under the 1940 Act to be collateralized loans by a Fund to the seller secured by the securities transferred to the Fund.Repurchase agreements will be fully collateralized and the collateral will be marked-to-market daily.The counter-party (usually a bank or broker-dealer) must transfer to the Fund’s custodian securities with an initial market value of at least 102% of the dollar amount invested by the Fund in each repurchase agreement.The market value of the collateral will be monitored and adjusted, as necessary, on an on-going basis to ensure that the collateral is at least equal to 100% of the repurchase price. Investments in repurchase agreements that do not mature in seven days may be considered illiquid securities. The Funds (other than the Buffalo China Fund) will enter into repurchase agreements only with U.S. banks having assets in excess of $1 billion, which are members of the Federal Deposit Insurance Corporation, and with certain securities dealers who meet the qualifications as set from time to time by the Board of Trustees.The term to maturity of a repurchase agreement normally will be no longer than a few days. The Buffalo China Fund may enter into repurchase agreements with banks or broker dealers.The Fund will enter into repurchase agreements only with parties who meet certain creditworthiness standards, i.e., banks or broker-dealers that the manager has determined present no serious risk of becoming involved in bankruptcy proceedings within the time frame contemplated by the repurchase transaction.Repurchase agreements may involve risks in the event of default or insolvency of the bank or broker-dealer, including possible delays or restrictions upon a Fund’s ability to sell the underlying securities. The use of repurchase agreements by a Fund involves certain risks.For example, if the other party to a repurchase agreement defaults on its obligation to repurchase the underlying security at a time when the value of the security has declined, a Fund may incur a loss upon disposition of the security.If the other party to the agreement becomes insolvent and subject to liquidation or reorganization under the bankruptcy code or other laws, a court may determine that the underlying security is collateral for the loan by a Fund not within the control of that Fund, and therefore the realization by a Fund on the collateral may be automatically stayed.Finally, it is possible that a Fund may not be able to substantiate its interest in the underlying security and may be deemed an unsecured creditor of the other party to the agreement.While the Advisor acknowledges these risks, it is expected that if repurchase or reverse repurchase agreements are otherwise deemed useful to a Fund, these risks can be controlled through careful monitoring procedures. Illiquid Securities.The Funds may invest in illiquid securities, but these investments will not exceed more than 15% of a Fund’s net assets.The Funds consider a security to be illiquid if it cannot, due to restrictions on trading or lack of trading and not market action, be sold or disposed of in the ordinary course of business within seven days at approximately the price at which a Fund has valued the security.In the event that a Fund’s holdings in illiquid securities exceeds 15% of its net assets due to market factors, the Fund will make such adjustments necessary to reduce its holdings in illiquid securities to comply with the 15% limitation. 13 Illiquid securities include repurchase agreements and time deposits with notice/termination dates of more than seven days, certain variable-amount master demand notes that cannot be called within seven days, certain insurance funding agreements, certain unlisted over-the-counter options and other securities that are traded in the U.S. but are subject to trading restrictions because they are not registered under the Securities Act of 1933, as amended (the “1933 Act”).Because illiquid securities may be difficult to sell at an acceptable price, they may be subject to greater volatility, which may result in a loss to the Fund. Restricted Securities.The Funds may invest in securities that are subject to restrictions on resale because they have not been registered under the 1933 Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the 1933 Act are technically considered “restricted securities,” the Funds may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the Illiquid Securities section, provided that a determination is made that such securities have a readily available trading market.The Funds may also purchase certain commercial paper issued in reliance on the exemption from registration in Section 4(2) of the 1933 Act (“4(2) Paper”).The Advisor will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board of Trustees.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Advisor and if, as a result of changed conditions, it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, a Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. Limitations on the resale of restricted securities may have an adverse effect on the marketability of portfolio securities and a Fund might be unable to dispose of restricted securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements.A Fund might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Covered Call Options.Each of the Buffalo Funds are authorized to write, which means sell, covered call options on the securities in which a Fund invests and to enter into closing purchase transactions with respect to the options.A covered call option is an option where a Fund, in return for a premium, gives another party a right to buy specified securities owned by the Fund at a specified future date and price set at the time of the contract.Covered call options are intended to serve as a partial hedge against any declining price of the underlying securities.A closing purchase transaction cancels out a Fund’s position as the writer of an option by means of an offsetting purchase of an identical option prior to the expiration of the option that the Fund has written. Up to 20% of a Fund’s net assets may be subject to covered call options.By writing covered call options, a Fund gives up the opportunity, while the option is in effect, to profit from any price increase in the underlying security above the option exercise price.In addition, a Fund’s ability to sell the underlying security will be limited while the option is in effect unless the Fund effects a closing purchase transaction. Upon the termination of a Fund’s obligation under a covered call option, other than through exercise of the option, the Fund will realize a short-term capital gain or loss.If a Fund exercises an option and realizes a gain, the gain will be short-term or long-term depending on the period that the stock was held.Writing of covered call options creates a straddle that is potentially subject to the straddle rules, which result in a deferral of some losses for tax purposes. Swap Agreements. The Buffalo China Fund participates in swap agreements.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year.In a standard swap transaction, two parties agree to exchange the returns earned on specific assets.A swap contract may not be assigned without the consent of the counter-party, and may result in losses in the event of a default or bankruptcy of the counter-party.The successful use of swap agreements will depend on the ability of the portfolio manager to correctly predict whether the underlying investment will produce greater returns than other investments.The Fund bears the risk of loss of the amount expected to be received under a swap agreement in the event of a default or bankruptcy of a swap agreement counter-party.Swaps that have terms of greater than seven days may be considered to be illiquid.While the Fund may invest up to 30% of assets in swap agreements and synthetic instruments, the Fund is restricted to investing no more than 15% of its total assets in securities (of any type) that are illiquid; that is, not readily marketable.The Fund will enter into swap agreements only with counterparties that the Fund’s portfolio manager reasonably believes are capable of performing under the agreements.If there is a default by the other party to such a transaction, the Fund will have to rely on its contractual remedies (which may be limited by bankruptcy, insolvency or similar laws) pursuant to the agreements related to the transaction.The Fund’s portfolio manager will closely monitor, subject to the oversight of the Board of Trustees, the creditworthiness of counterparties in order to minimize the risk of swaps and will consider a swap illiquid when the consent of a counterparty is required for assignment and such consent is withheld. 14 Synthetic Instruments.The Buffalo China Fund invests in synthetic instruments, which are investments that have characteristics similar to the Fund’s direct investments, and may include equity swaps (see above) equity-linked notes and structured products.An equity-linked note is a note whose performance is tied to a single stock or a basket of stocks.Upon the maturity of the note, generally the holder receives a return of principal based on capital appreciation of the underlying linked securities.The terms of an equity-linked note may also provide for the periodic interest payments to holders at either a fixed or floating rate.Equity-linked notes will be considered equity securities for purposes of the Fund’s investment objective and strategies.The price of an equity-linked note is derived from the value of the underlying linked securities.The level and type of risk involved in the purchase of an equity-linked note by the Fund is similar to the risk involved in the purchase of the underlying security.Such notes therefore may be considered to have speculative elements.However, equity-linked notes are also dependent on the individual credit of the issuer of the note, which may be a trust or other special purpose vehicle or finance subsidiary established by a major financial institution for the limited purpose of issuing the note.Like other structured products, equity-linked notes are frequently secured by collateral consisting of a combination of debt or related equity securities to which payments under the notes are linked.If so secured, the Fund would look to this underlying collateral for satisfaction of claims in the event that the issuer of an equity-linked note defaulted under the terms of the note. Equity-linked notes are often privately placed and may not be rated, in which case the Fund will be more dependent on the ability of the Fund’s portfolio managers to evaluate the creditworthiness of the issuer, the underlying security, any collateral features of the note, and the potential for loss due to market and other factors.Ratings of issuers of equity-linked notes refer only to the creditworthiness of the issuer and strength of related collateral arrangements or other credit supports, and do not take into account, or attempt to rate, any potential risks of the underlying linked securities.Depending upon the law of the jurisdiction in which an issuer is organized and the note is issued, in the event of default, the Fund may incur additional expenses in seeking recovery under an equity-linked note, and may have more limited methods of legal recourse in attempting to do so. As with any investment, the Fund can lose the entire amount it has invested in an equity-linked note.The secondary market for equity-linked notes may be limited.The lack of a liquid secondary market may have an adverse effect on the ability of the Fund to accurately value the equity-linked note in its portfolio, and may make disposal of such securities more difficult for the Fund. The Fund’s use of synthetic instruments will generally be for the purpose of gaining exposure to specific markets or securities.The principal risk of investments in synthetic instruments is that the fluctuations in their values may not correlate perfectly with the overall securities markets.Some synthetic instruments are more sensitive to interest rate changes and market price fluctuations than others.While the Buffalo China Fund may invest up to 30% of its net assets, collectively, in swap agreements and synthetic instruments, the Fund is restricted to investing no more than 15% of its total assets in securities (of any type) that are illiquid; that is, not readily marketable. Temporary Defensive Position.The Funds generally hold some cash, short-term debt obligations, government securities, money market instruments or high quality investments for reserves to cover redemptions and unanticipated expenses.There may be times, however, when a Fund attempts to respond to adverse market, economic, political or other conditions by investing up to 100% of its assets in those types of investments for temporary defensive purposes.During those times, a Fund will not be able to pursue its primary investment objective, and, instead, will focus on preserving its assets.Also, a temporary defensive strategy still has the potential to lose money. 15 Commercial Paper.Commercial paper is an unsecured, short-term loan of a corporation, typically for financing accounts receivable and inventory.Investments in commercial paper are limited to obligations rated Prime-1 by Moody’s or A-1 by S&P or, if not rated by Moody’s or S&P, issued by companies having an outstanding debt issue currently rated Aaa or Aa by Moody’s or AAA or AA by S&P. Other Investment Companies.Each Fund may invest a portion of its assets in shares of other investment companies, including money market mutual funds, other mutual funds or Exchange-Traded Funds (“ETFs”).A Fund’s investments in money market mutual funds may be a part of its cash management strategy and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses.The Buffalo China Fund’s investment in other investment companies may also be in furtherance of its investment objective of long term growth of capital.The Funds limit their investments in securities issued by other investment companies in accordance with the 1940 Act and the rules and regulations thereunder.In general, Section 12(d)(1) of the 1940 Act precludes a Fund from acquiring: (i) more than 3% of the total outstanding shares of another investment company; (ii) shares of another investment company having an aggregate value in excess of 5% of the value of the total assets of the Fund; or (iii) shares of another registered investment company and all other investment companies having an aggregate value in excess of 10% of the value of the total assets of the Fund.However, Section 12(d)(1)(F) of the 1940 Act provides that the provisions of paragraph 12(d) shall not apply to securities purchased or otherwise acquired by a Fund if: (i) immediately after such purchase or acquisition not more than 3% of the total outstanding shares of such investment company are owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund has not offered or sold, and is not proposing to offer or sell its shares through a principal underwriter or otherwise at a public or offering price that includes a sales load of more than 1 1/2%. If a Fund invests in investment companies pursuant to Section 12(d)(1)(F), it must comply with the following voting restrictions: when such Fund exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Fund, the Fund will either seek instruction from the Fund’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of such security.In addition, an investment company purchased by a Fund pursuant to Section 12(d)(1)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days.In addition to the advisory and operational fees a Fund bears directly in connection with its own operation, a Fund also bears its pro rata portion of the advisory and operational expenses of each other investment company in which it invests.Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you.Additionally, if a Fund has an investment policy of investing at least 80% of its assets in a particular type of security, such Fund will not include its investments in other investment companies for the purpose of such policy. In addition, the Funds may also take advantage of certain rules and regulations promulgated under the 1940 Act that may allow them to invest in certain types of funds (i.e. money market funds) in excess of the Section 12(d)(1) limits, provided that such investments would be consistent with a Fund’s investment objectives, policies and restrictions.The Funds, however, currently do not intend to take advantage of such rules and regulations. A Fund’s investment in other investment companies may consist of shares of ETFs.ETFs are securities whose value tracks a well-known securities index or basket of securities.A Fund’s investments in ETFs are subject to its limitations on investments in other investment companies.The shares of an ETF may be assembled in a block (typically 50,000 shares) known as a creation unit and redeemed in kind for a portfolio of the underlying securities (based on the ETF’s net asset value) together with a cash payment generally equal to accumulated dividends as of the date of redemption.Conversely, a creation unit may be purchased from the ETF by depositing a specified portfolio of the ETF’s underlying securities, as well as a cash payment generally equal to accumulated dividends of the securities (net of expenses) up to the time of deposit.A Fund’s ability to redeem creation units may be limited by the 1940 Act, which provides that the ETFs will not be obligated to redeem shares held by a Fund in an amount exceeding one percent of their total outstanding securities during any period of less than 30 days. 16 Options and Other Strategies (Buffalo China Fund only) General.The Buffalo China Fund may use certain options (both traded on an exchange and over-the-counter (“OTC”) (collectively, “Derivative Instruments”) to attempt to hedge or limit the exposure of the Fund’s individual securities positions. The use of Derivative Instruments is subject to applicable regulations of the Securities and Exchange Commission (the “SEC”), the several exchanges upon which they are traded and the Commodity Futures Trading Commission (the “CFTC”).In addition, the Fund’s ability to use Derivative Instruments will be limited by tax considerations.The Fund is not deemed to be a commodity pool operator or a commodity pool under the Commodity Exchange Act and is not subject to registration or regulation as such under the Commodity Exchange Act.In addition to the instruments, strategies and risks described below and in the Prospectus, the Advisor may discover additional opportunities in connection with Derivative Instruments and other similar or related techniques.These new opportunities may become available as the portfolio manager develops new techniques, as regulatory authorities broaden the range of permitted transactions and as new Derivative Instruments or other techniques are developed.The Advisor may utilize these opportunities to the extent that they are consistent with the Fund’s investment objective and permitted by the Fund’s investment limitations and applicable regulatory authorities.The Prospectus or this SAI will be supplemented to the extent that new products or techniques involve materially different risks than those described below or in the Prospectus. Special Risks.The use of Derivative Instruments involves special considerations and risks, certain of which are described below.Risks pertaining to particular Derivative Instruments are described in the sections that follow. Successful use of most Derivative Instruments depends upon the portfolio manager’s ability to predict movements of the overall securities markets, which requires different skills than predicting long-term changes in the prices of individual securities.A correct forecast of stock market trends by the portfolio manager may still not result in a successful transaction.The portfolio manager may be incorrect in his/her expectations as to the extent of market movements or the time span within which the movements take place, which may result in the strategy being unsuccessful. Options prices can diverge from the prices of their underlying instruments.Options prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way.Imperfect or no correlation also may result from differing levels of demand in the options markets and the securities markets, from structural differences in how options and securities are traded, and from imposition of daily price fluctuation limits or trading halts. As described below, the Fund might be required to maintain assets (individual stocks) as “cover” when it takes positions (covered calls) in Derivative Instruments involving obligations to third parties (e.g., financial instruments other than purchased options (“Financial Instruments”)).If the Fund were unable to close out its positions in such Financial Instruments, it might be required to continue to maintain such assets until the position expired or matured.These requirements might impair the Fund’s ability to sell a portfolio security or make an investment when it would otherwise be favorable to do so or require that the Fund sell a portfolio security at a disadvantageous time.The Fund’s ability to close out a position in a Derivative Instrument prior to expiration or maturity depends on the existence of a liquid secondary market or, in the absence of such a market, the ability and willingness of the other party to the transaction (the “counter-party”) to enter into a transaction closing out the position.Therefore, there is no assurance that any position can be closed out at a time and price that is favorable to the Fund. 17 Losses may arise due to unanticipated market price movements, lack of a liquid secondary market for any particular instrument at a particular time or due to losses from premiums paid by the Fund on options transactions. Cover.Transactions using Derivative Instruments, other than purchased options, expose the Fund to an obligation to another party.The Fund will not enter into any such transactions unless it owns an offsetting (“covered”) position in the underlying securities.The Fund will comply with SEC guidelines regarding cover for these instruments. Assets used as cover or held in an account cannot be sold while the position in the corresponding Derivative Instrument is open, unless they are replaced with other appropriate assets.As a result, the commitment of a large portion of the Fund’s assets to cover accounts could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. Options.The value of an option position will reflect, among other things, the current market value of the underlying investment, the time remaining until expiration, the relationship of the exercise price to the market price of the underlying investment and general market conditions.Options that expire unexercised have no value.The Fund may buy put options and sell covered call options on individual securities recognized on national securities exchanges and boards of trade, as well as in the OTC markets.Up to 5% of Fund total assets may be subject to covered calls and purchased put options.The Fund does not intend to simultaneously write covered call options and purchase put options on the same security. By writing (selling) a covered call option and receiving a premium, the Fund becomes obligated during the term of the option to deliver securities underlying the option at the exercise price if the option is exercised.By buying a put option, the Fund has the right, in return for the premium, to sell the security underlying the option at the exercise price. Because options premiums paid or received by the Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. The Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.For example, the Fund may terminate its obligation under a call option that it had written by purchasing an identical call option.This is known as a closing purchase transaction.Conversely, the Fund may terminate a position in a put option it had purchased by writing an identical put option.This is known as a closing sale transaction.Closing transactions permit the Fund to realize profits or limit losses on an option position prior to its exercise or expiration. Upon the termination of the Fund’s obligation under a covered call option, other than though exercise of the option, the Fund will realize a short-term capital gain or loss.If the Fund exercises an option and realizes a gain, the gain will be short-term or long-term depending on the period that the stock was held.Writing of covered call options creates a straddle that is potentially subject to the straddle rules, which results in a deferral of some losses for tax purposes. Risks of Options on Securities.Exchange-traded options are issued by a clearing organization affiliated with the exchange on which the option is listed that, in effect, guarantees completion of every exchange-traded option transaction.In contrast, OTC options are contracts between the Fund and its counter-party (usually a securities dealer or a bank) with no clearing organization guarantee.Thus, when the Fund purchases an OTC option, it relies on the counter-party from whom it purchased the option to make or take delivery of the underlying investment upon exercise of the option.Failure by the counter-party to do so would result in the loss of any premium paid by the Fund as well as the loss of any expected benefit of the transaction. The Fund’s ability to establish and close out positions in exchange-traded options depends on the existence of a liquid market.However, there can be no assurance that such a market will exist at any particular time.Closing transactions can be made for OTC options only by negotiating directly with the counter-party or by a transaction in the secondary market if any such market exists.There can be no assurance that the Fund will in fact be able to close out an OTC option position at a favorable price prior to expiration.In the event of insolvency of the counter-party, the Fund might be unable to close out an OTC option position at any time prior to its expiration. 18 If the Fund were unable to effect a closing transaction for an option it had purchased, it would have to exercise the option to realize any profit.The inability to enter into a closing purchase transaction for a covered call option written by the Fund could cause material losses because the Fund would be unable to sell the investment used as cover for the written option until the option expires or is exercised. OTC Options.Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size and strike price, the terms of OTC options (options not traded on exchanges) generally are established through negotiation with the other party to the option contract.While this type of arrangement allows the Fund great flexibility to tailor the option to its needs, OTC options generally involve greater risk than exchange-traded options, which are guaranteed by the clearing organization of the exchanges where they are traded. When-Issued Securities.The Buffalo China Fund may purchase securities on a when-issued basis.These transactions involve a commitment by the Fund to purchase or sell particular securities with payment and delivery taking place at a future date, and permit the Fund to lock in a price or yield on a security it owns or intends to purchase, regardless of future changes in interest rates or market action.No income accrues to the purchaser of a security on a when-issued basis prior to delivery.Such securities are recorded as an asset and are subject to changes in value based upon changes in the general level of interest rates.Purchasing a security on a when-issued basis can involve a risk that the market price at the time of delivery may be lower than the agreed-upon purchase price, in which case there could be an unrealized loss at the time of delivery.The Fund will only make commitments to purchase securities on a when-issued basis with the intention of actually acquiring the securities, but may sell them before the settlement date if it is deemed advisable. The Fund will establish in a segregated account, or earmark as segregated on the books of the Fund or the Fund’s custodian, an amount of liquid assets equal to 102% of the amount of its commitment to purchase securities on a when-issued basis.These assets will be marked-to-market daily, and the Fund will increase the aggregate value of the assets, as necessary, to ensure that the assets are at least equal to 102% of the amount of the Fund’s commitments.The Fund may invest up to 5% of its net assets in when-issued securities. Fundamental Investment Restrictions The Board of Trustees has adopted the following investment restrictions as fundamental policies for each of the respective Buffalo Funds as stated below.These investment restrictions cannot be changed without the approval of a majority of the outstanding voting securities of the applicable Fund, which means, under the 1940 Act, the vote of: (1) more than 50% of the outstanding voting securities of a Fund; or (2) 67% or more of the voting securities of a Fund present at a meeting, if the holders of more than 50% of the outstanding voting securities are present or represented by proxy at the meeting, whichever is less.Many of these investment restrictions recite the current legal or regulatory requirements.When the legal or regulatory requirements change, a Fund’s applicable investment restrictions may also be modified to reflect the new legal or regulatory requirements without seeking shareholder approval, so long as any such modification is consistent with a Fund’s investment objective, strategies and policies. Each Fund will not: as to 75% of its total assets, purchase the securities of any one issuer if, immediately after and as a result of such purchase, (a) the value of the Fund’s holdings in the securities of such issuer exceeds 5% of the value of the Fund’s total assets, or (b) the Fund owns more than 10% of the outstanding voting securities of the issuer (this restriction does not apply to investments in the securities of the U.S. Government, or its agencies or instrumentalities, or other investment companies); engage in the purchase or sale of real estate (unless acquired as a result of ownership of securities or other instruments) provided that this restriction does not prevent a Fund from investing in issuers that invest, deal or otherwise engage in transactions in real estate or interests therein or investment in securities that are secured by real estate or interests therein; 19 underwrite the securities of other issuers (except that a Fund may engage in transactions involving the acquisition, disposition or resale of its portfolio securities under circumstances where it may be considered to be an underwriter under the 1933 Act); make loans if, as a result, more than the current statutory limit (currently 33 1/3%) of the Fund’s total assets would be lent to other parties, except that a Fund may: (a) purchase or hold debt securities or instruments; (b) enter into repurchase agreements; and (c) lend its securities, all as permitted under its investment strategies and policies as set forth in a Fund’s registration statement; borrow money or issue senior securities except as the 1940 Act, any rule thereunder, any SEC staff interpretation thereof or SEC exemptive order, may permit, provided that, a Fund may borrow in amounts not exceeding one-third of its total assets (including the amount borrowed) and may borrow up to 5% of its total assets for temporary purposes; make investments that result in the concentration (as that term is defined by the 1940 Act, any rule or order thereunder or SEC staff interpretation thereof) of its net assets in securities of issuers in any one industry (other than securities issued or guaranteed by the U.S. Government, or any of its agencies or instrumentalities, or securities of other investment companies); or purchase or sell physical commodities or commodities contracts (unless acquired as a result of ownership of securities or other instruments and provided that this restriction does not prevent a Fund from engaging in transactions in securities secured by physical commodities) except that a Fund may purchase and sell: (a) marketable securities issued by companies that own or invest in commodities or commodities contracts; (b) currencies; and (c) commodities contracts relating to financial instruments such as financial futures and options thereon, futures contracts, options, forward contracts, swaps, floors, caps, collars and other financial instruments. Non-Fundamental Investment Restrictions In addition to the objectives, strategies and policies described in the Prospectus and this SAI and the fundamental investment restrictions described above, the Board of Trustees has adopted the following investment restrictions as non-fundamental policies for the respective Buffalo Funds.The Board of Trustees may change these non-fundamental investment restrictions without shareholder approval. Each Fund is permitted to invest in other investment companies on the open market, including open-end, closed-end or unregistered investment companies, either within the percentage limits set forth in the 1940 Act, any rule or order thereunder or SEC staff interpretation thereof or without regard to such percentage limits in connection with a corporate event (meaning a merger, reorganization, consolidation or similar transaction).Current regulatory limits, with certain exceptions regarding a Fund’s investment in money market funds, allow a Fund to invest, outside of a corporate event, up to 5% of its total assets in the securities of any one investment company, without owning more than 3% of any investment company or having more than 10% of its total assets in the securities of other investment companies.The Funds currently operate in accordance to the limit exemption provided by Section 12(d)(1)(F) of the 1940 Act.The Funds also may not operate as a fund of funds that invests primarily in the shares of other investment companies as permitted by Section 12(d)(1)(G) of the 1940 Act, if its own shares are utilized as investments by such a fund of funds. Each Fund will not invest more than 15% of its net assets in illiquid securities.The Funds consider a security to be illiquid if it cannot, due to restrictions on trading or lack of trading and not market action, be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the Fund has valued the security. 20 Each Fund will not invest in any issuer for purposes of exercising control or management. Each Fund will not purchase additional securities when outstanding borrowings exceed 5% of the Fund’s total assets. Each of the Buffalo High Yield, Buffalo China, Buffalo Large Cap, Buffalo Micro Cap, Buffalo Mid Cap, Buffalo Science & Technology, and Buffalo Small Cap Funds will not change their respective investment policy of investing at least 80% of the Fund’s net assets according to the principal strategies described in the Funds’ prospectus without first providing shareholders with at least 60 days’ prior notice. Additional Information Regarding Investment Restrictions In addition to the Fundamental and Non-Fundamental Investment Restrictions set forth above, the Funds are each subject to regulatory restrictions on certain practices. These requirements include, but are not limited to the following: (a) Pledging of Assets:A pledged asset is an asset that is transferred to a lender for the purpose of securing debt.The lender of the debt maintains possession of the pledged asset, but does not have ownership unless default occurs.Under the regulatory restrictions of the 1940 Act, a Fund may pledge assets only if it conforms with requirements that no more than 33 1/3% of the Fund’s net assets are encumbered, either through a pledge of assets as collateral or other forms of encumbrance.In addition, the 1940 Act imposes other restrictions regarding, among other things, the manner in which assets may be pledged.The Buffalo Funds currently do not engage in the pledging of assets. (b) Securities Lending:The 1940 Act generally permits a Fund to lend portfolio securities, provided that the Fund has adopted a fundamental investment policy permitting the making of loans to other persons.The Buffalo Funds each have a Fundamental Investment Restriction which permits borrowing pursuant to the regulatory requirements.In addition, the SEC staff has developed guidelines regulating the securities lending activities of funds, which guidelines are set out primarily in a series of SEC staff no-action letters.The guidelines developed by the SEC staff relating to securities lending activities are summarized below: · Collateral.With respect to each loan, the Fund must receive eligible collateral equal to at least 100% of the market value of the securities loaned.Collateral must be marked daily to account for any increases in the market value of the securities loaned and/or decreases in the market value of the collateral · Termination.The Fund must have the right to terminate the loan at anytime and recall the securities within the normal and customary settlement time for the loaned securities. · Returns.The Fund must receive a reasonable return on the loan. · Fees.With the approval of the Board of Trustees, a Fund may pay reasonable fees to entities engaged in securities lending activities on behalf of the Fund. · Voting Rights.A Fund must be able to exercise voting rights with respect to material matters for issuers of securities loaned. · Loan Limit.A Fund may not loan securities with a value in excess of one-third of its total asset value. In addition, the Funds’ policy regarding Securities Lending recognizes the need to recall securities which have been loaned in the event that the security has a material proxy proposal pending.The Funds use all reasonable efforts to do so and to ensure that votes are submitted in accordance with the Funds’ Proxy Voting policy. (c) Repurchase Agreements:Repurchase agreements are considered under the 1940 Act to be collateralized loans by a Fund to the seller secured by the securities transferred to the Fund.Repurchase agreements will be fully collateralized and the collateral will be marked-to-market daily.The bank or broker-dealer must transfer to the Fund’s custodian securities with an initial market value of at least 102% of the dollar amount invested by the Fund in each repurchase agreement.The market value of the collateral will be monitored and adjusted, as necessary, on an on-going basis to ensure that the collateral is at least equal to 100% of the repurchase price.All of the Buffalo Funds are authorized to use repurchase agreements as a non-principal investment strategy, and subject to market conditions, currently intend to invest no more than 10% of net assets in repurchase agreements. 21 (d) SEC position on Industry Concentration: The 1940 Act requires a Fund to disclose a policy or intention to concentrate in any industry.The SEC Staff has taken the position that an investment of 25% or more of a Fund’s total assets in a particular industry is considered “concentration” in that industry. (See, e.g,. Guide 19 of Form N-1A.)The Staff position also applies to the holding of debt securities.None of the Buffalo Funds currently concentrates, or plans to concentrate in the future, investments in any particular industry.Any deviation from the restrictions regarding industry concentration must be approved by shareholders of the relevant Fund. Portfolio Turnover Although the Funds generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Advisor, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1) the lesser of purchases or sales of portfolio securities for the fiscal year by (2) the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in a Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions. The portfolio turnover rates for the Funds as of the fiscal years ended March 31, 2011 and 2010 were as follows: Portfolio Turnover Name of Fund Buffalo China 12% 22% Buffalo Flexible Income 26% 12% Buffalo Growth 47% 30% Buffalo High Yield 25% 41% Buffalo International 35% 38% Buffalo Large Cap 28% 35% Buffalo Micro Cap 30% 28% Buffalo Mid Cap 21% 12% Buffalo Science & Technology 38% 35% Buffalo Small Cap 16% 9% FUND SECURITIES TRANSACTIONS The Funds’ portfolio managers make the decisions about buying and selling securities for the Buffalo Funds.They select brokers and dealers to execute securities transactions, allocate portfolio brokerage and principal business and negotiate commissions and prices for securities.In instances where securities are purchased on a commission basis, the Funds’ portfolio managers seek best execution of transactions at competitive and reasonable commission rates based on all circumstances related to the trade.The Funds paid the following brokerage commissions during the last three fiscal years: 22 Fiscal Year Ended March 31, Name of Fund Buffalo China Buffalo Flexible Income Buffalo Growth Buffalo High Yield Buffalo International Buffalo Large Cap Buffalo Micro Cap Buffalo Mid Cap Buffalo Science & Technology Buffalo Small Cap The level of brokerage commissions generated by a Fund is directly related to the number and the size of the buy and sell transactions into which the Fund enters.The frequency and size of these transactions are affected by various factors such as cash flows into and out of a Fund, a portfolio manager’s interpretation of the market or economic environment, etc. The Funds believe it is in their best interest to have a stable and continuous relationship with a diverse group of financially strong and technically qualified broker-dealers who will provide quality executions at competitive rates.Broker-dealers meeting these qualifications also will be selected for their demonstrated loyalty to the respective Fund, when acting on its behalf, as well as for any research or other services provided to the respective Fund.The Funds may execute a substantial portion of the portfolio transactions through brokerage firms that are members of the NYSE or through other major securities exchanges.When buying securities in the over-the-counter market, the Funds will select a broker who maintains a primary market for the security unless it appears that a better combination of price and execution may be obtained elsewhere.The Funds will not normally pay a higher commission rate to broker-dealers providing benefits or services to it than it would pay to broker-dealers who did not provide such benefits or services.However, the Funds reserve the right to do so within the principles set out in Section 28(e) of the Securities Exchange Act of 1934, as amended, when it appears that this would be in the best interests of the shareholders. No commitment is made to any broker or dealer with regard to placing of orders for the purchase or sale of Fund’s portfolio securities.Allocation is reviewed regularly by both the Board of Trustees and portfolio managers. Although the Funds may place portfolio orders with qualified broker-dealers who recommend the Funds to their clients, or who act as agent in the purchase of the Funds’ shares for their clients, the Funds do not consider the sale of Fund shares as a factor when selecting broker-dealers to effect portfolio transactions. Research services furnished by broker-dealers may be useful to the portfolio manager in serving other clients, as well as the respective Buffalo Funds.Likewise, the Funds may benefit from research services obtained by the portfolio manager from the placement of their other clients’ portfolio brokerage. When the Advisor, in its fiduciary capacity, believes it to be in the best interest of a Fund’s shareholders, a Fund may join with the Advisor’s other clients in acquiring or disposing of a security.Securities acquired or proceeds obtained will be equitably distributed among the Fund and the Advisor’s other clients participating in such a transaction.In some instances, this investment procedure may affect the price paid or received by a Fund or the size of the position obtained by a Fund. The Fund is required to identify any brokerage transactions during its most recent fiscal year that were directed to a broker because of research services provided, along with the amount of any such transactions and any related commissions paid by the Fund.The following table below indicates the total amount of brokerage commissions paid by each Fund for transactions directed to a broker because of research services provided during the fiscal year ended March 31, 2011.Research services were not necessarily a factor in the placement of brokerage business. 23 Fiscal Year Ended March 31, Fund Name Commissions Transactions Buffalo China Buffalo Flexible Income Buffalo Growth Buffalo High Yield Buffalo International Fund Buffalo Large Cap Buffalo Micro Cap Buffalo Mid Cap Buffalo Science & Technology Buffalo Small Cap ADDITIONAL PAYMENTS TO DEALERS AND FINANCIAL INTERMEDIARIES The Advisor and/or the Funds’ distributor, Quasar Distributors, LLC (the “Distributor”), out of their own resources and not out of Fund assets (i.e., without additional cost to the Funds or their shareholders), may provide additional cash payments or non-cash compensation to some, but not all, brokers and other financial intermediaries who sell shares of the Fund.Such payments and compensation are in addition to any service fees and other fees paid by the Fund to such brokers and other financial intermediaries.These arrangements are sometimes referred to as “revenue sharing” arrangements.Revenue sharing arrangements are not financed by the Funds, and thus, do not result in increased Fund expenses.They are not reflected in the fees and expenses listed in the fees and expenses sections of the Funds’ prospectus. Such additional cash payments may be made to brokers, dealers and other financial intermediaries that provide services to the Funds and/or investors in the Funds, including (without limitation) shareholder servicing, and marketing support.These payments may take a variety of forms, including (without limitation) compensation for sales, “trail” fees for shareholder servicing and maintenance of investor accounts, and finder’s fees that vary depending on the Fund and the dollar amount of shares sold.The level of payments made to a qualifying financial intermediary in any given year will vary.Revenue sharing payments may be structured: (i) as a percentage of net sales; (ii) as a percentage of net assets; and/or (iii) as a fixed dollar-amount.As of the date of this SAI, the maximum amount of additional compensation that the Advisor or Distributor is paying to any intermediary from its own assets is 0.40% of average daily net assets attributable to the financial intermediary. These payments may provide an additional incentive to financial intermediaries to actively promote the Funds. Depending on the arrangements in place at any particular time, a financial intermediary may have a financial incentive to recommend a particular Fund.Your financial intermediary may charge you additional fees and commissions.You should consult your dealer or financial intermediary for more details about any such payment it receives.As of the date of this SAI, the Advisor or Distributor may pay a more substantial amount of additional cash payments to the following firms in connection with the sale of Fund shares: Charles Schwab; Pershing LLC; Fidelity Brokerage Services, Inc.; Nationwide Investment Services Corp.; National Investor Services Corporation; and Invesmart Securities, LLC. Although a financial intermediary that sells Fund shares may also act as a broker or dealer in connection with a Fund’s purchase or sale of portfolio securities, the Advisor does not consider a financial intermediary’s sale of shares of a Fund as a factor when choosing brokers or dealers to effect portfolio transactions for the Funds. 24 PURCHASING AND SELLING SHARES Purchases Neither the Funds nor the entities that provide services to them (the “Fund Complex”) will be responsible for the consequences of delays, including delays in the banking or Federal Reserve wire systems.The Funds cannot process transaction requests that are not completed properly.If you use the services of any other broker to purchase or redeem shares of the Fund, that broker may charge you a fee.Shares of the Funds may be purchased directly from the Fund without these fees.Each order accepted will be fully invested in whole and fractional shares of the Funds, unless the purchase of a certain number of whole shares is specified, at the net asset value (“NAV”) per share next effective after the order is accepted by the Fund. Each investment is confirmed by a year-to-date statement that provides the details of the immediate transaction, plus all prior transactions in the account for the current year.This includes the dollar amount invested, the number of shares purchased or redeemed, the price per share, and the aggregate shares owned.A transcript of all activity in the account during the previous year will be furnished each January.By retaining each annual summary and the last year-to-date statement, a customer will have a complete detailed history of the account that also provides necessary tax information.Annual statements are available from the Funds’ transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent” or “USBFS”) at its cost, subject to a minimum charge of $5 per account, per year requested. The shares you purchase are held by the Fund in book-entry form, thereby relieving you of the responsibility of providing for the safekeeping of a negotiable share certificate.The Funds will not issue share certificates. The Fund Complex reserves the right in its sole discretion to withdraw all or any part of the offering made by the Prospectus or to reject purchase orders when, in the judgment of Fund management, such withdrawal or rejection is in the best interest of the Funds and their shareholders. The Fund Complex reserves the right to refuse to accept orders for Fund shares unless accompanied by payment, except when a responsible person has agreed to indemnify the Funds against losses resulting from the failure of investors to make payment.If an order to purchase shares must be canceled due to non-payment, the purchaser will be responsible for any loss incurred by the Fund arising out of such cancellation.To recover any such loss, the Fund Complex reserves the right to redeem shares owned/held by any purchaser whose order is canceled.A $25 return item charge, which will be paid from the redemption of additional shares, will also be incurred by the purchaser.The purchaser may also be prohibited from, or restricted in, placing further orders.If an order is cancelled or rejected for any reason, the investor will be notified within one to two business days. Sales (Redemptions) The Fund Complex will not be responsible for the consequences of delays that are out of its immediate control, including delays in the banking or Federal Reserve wire systems.The Funds cannot process transaction requests that are not completed properly. The Fund Complex may suspend the right of redemption or postpone the date of payment beyond the normal three-day redemption period under the following conditions authorized by the 1940 Act: (1) for any period (a) during which the NYSE is closed, other than customary weekend and holiday closing, or (b) during which trading on the NYSE is restricted; (2) for any period during which an emergency exists as a result of which (a) disposal of a Fund’s securities is not reasonably practical, or (b) it is not reasonably practical for a Fund to determine the fair value of its net assets; (3) under certain circumstances where certain shareholders are attempting to “time the market” (see “Market Timers” below”) by purchasing and redeeming shares of a Fund on a regular basis; or (4) for such other periods as the SEC may by order permit for the protection of a Fund’s shareholders. Redemption Fee- If shares of the Buffalo High Yield, Buffalo Micro Cap or Buffalo Small Cap Funds are sold or exchanged within 180 days of their purchase, or if shares of the Buffalo Flexible Income, Buffalo International, Buffalo China, Buffalo Large Cap, Buffalo Mid Cap, Buffalo Science & Technology or Buffalo Growth Funds are sold or exchanged within 60 days of their purchase, a redemption fee of 2.00% of the value of the shares sold or exchanged will be assessed.The Fund will employ the “first in, first out” method to calculate the 60-day or 180-day holding period. 25 The redemption fee does not apply to: shares purchased through reinvested distributions (investment company taxable income and capital gains); shares held through 401(k) or other employer-sponsored retirement plans.However, the redemption fee does apply to non-mandatory withdrawals from individual retirement accounts (IRAs) and 403(b) custodial accounts; shares sold or exchanged under systematic redemptions or exchanges; shares sold following the death or disability of a shareholder.The disability, determination of disability and subsequent sale must have occurred during the period the fee applied; shares sold in connection with mandatory withdrawals from traditional IRAs after age 70 ½ and other required distributions from retirement accounts; and shares redeemed through an approved fee-based program involving asset allocation or rebalancing at the firm level of a dealer. With respect to shares sold or exchanged following the death or disability of a shareholder or mandatory retirement plan distributions, you must inform the Fund or your financial intermediary that the fee does not apply.You may be required to show evidence that you qualify for the exception. The redemption fee is retained by the Fund to help pay transaction and tax costs that long-term investors may bear when the Fund incurs brokerage or other transaction expenses and/or realizes capital gains as a result of selling securities to meet investor redemptions. Fund shareholders are subject to this 2.00% redemption fee whether they are direct shareholders or invest indirectly through a financial intermediary such as a broker-dealer, a bank, or an investment advisor.Although the Funds have the goal of applying this redemption fee to most redemptions of shares held for less than 60 or 180 days, as applicable, the Funds may not always be able to track short-term trading effected through financial intermediaries in non-disclosed or omnibus accounts.While the Funds have entered into information sharing agreements with such financial intermediaries which contractually require such financial intermediaries to provide the Funds with information relating to their customers investing in the Funds through non-disclosed or omnibus accounts, the Funds cannot guarantee the accuracy of the information provided to them from financial intermediaries and may not always be able to track short-term trading effected through these financial intermediaries.These may include, but are not limited to, 403(b), 457, Keogh, Profit Sharing Plans and Money Purchase Pension Plans, as well as other employer-sponsored retirement plans (excluding IRA and other one-person plans).In addition, because the Funds are required to rely on information from the financial intermediary as to the applicable redemption fee, the Funds cannot ensure that the financial intermediary is always imposing such fee on the underlying shareholder in accordance with the Funds’ policies. The Funds reserve the right to waive the redemption fee because of a bona fide and unanticipated financial emergency or other similar situation where such waiver is consistent with the best interests of the Funds and to the extent permitted or required by applicable law. The Funds have elected to be governed by Rule 18f-1 under the 1940 Act, pursuant to which the Funds are obligated to redeem shares solely in cash up to the lesser of $250,000 or 1% of a Fund’s NAV during any 90-day period for any one shareholder.Should redemptions by any shareholder exceed such limitation, a Fund may redeem the excess in kind.If shares are redeemed in kind, the redeeming shareholder will incur expenses converting the securities into cash and would bear any market risk until such securities are converted into cash. 26 Market Timers The Board of Trustees has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders.These policies are summarized below and are implemented in part, through the Funds’ redemption fee which is described in the Prospectus. Frequent purchases and redemptions of a Fund’s shares may present certain risks for the Fund and its shareholders. These risks may include, among other things, dilution in the value of Fund shares held by long-term shareholders, interference with the efficient management of the Fund’s portfolio and increased brokerage and administrative costs.A Fund may have difficulty implementing long-term investment strategies if it is unable to anticipate what portion of its assets it should retain in cash to provide liquidity to its shareholders. The Funds do not allow market timers.A Fund may refuse to sell shares to market timers and will take actions necessary to stop market timing activity, including closing any account to new purchases believed to be held by or for a market timer.You will be considered a market timer if you: (i) have requested a redemption or exchange of Fund shares within 90 days of an earlier purchase or exchange request; (ii) make investments of large amounts followed by a redemption or exchange request shortly after the purchase; or (iii) otherwise seem to follow a timing pattern.Shares under common ownership or control are combined for these purposes. Anti-Money Laundering Program The Funds are required to comply with various federal anti-money laundering laws and regulations.Consequently, the Funds may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Funds may be required to transfer the account or proceeds of the account to a government agency.In addition, pursuant to the Funds’ Customer Identification Program, the Transfer Agent will complete a thorough review of all new opening account applications and will not transact business with any person or entity whose identity cannot be adequately verified. Net Asset Value The NAV and offering price of shares of the Funds will be determined once daily as of the close of public trading on the NYSE (4:00 p.m. Eastern time) on each day that the NYSE is open for trading.The Funds do not expect to determine the net asset value of their shares on any day when the NYSE is not open for trading, days on which changes in the value of portfolio securities will not materially affect a Fund’s NAV, days during which a Fund receives no purchase or redemption orders, customary holidays and days when the national securities exchanges are not open for unrestricted trading.The Funds do not compute their NAV on days when the NYSE is closed or on the following customary holidays: New Year’s Day January 1 Martin Luther King Jr. Day Third Monday in January Presidents’ Day Third Monday in February Good Friday Friday before Easter Memorial Day Last Monday in May Independence Day July 4 Labor Day First Monday in September Thanksgiving Day Fourth Thursday in November Christmas Day December 25 In valuing the Funds’ assets for calculating NAV, readily marketable portfolio securities listed on a national securities exchange (including ADRs) are valued at the last sale price on the business day as of which such value is being determined.Fund securities listed on NASDAQ will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the most recent quoted bid and ask price.Readily marketable securities traded only in the over-the-counter market and not on NASDAQ are valued at the current or last bid price. 27 If no bid is quoted on such day, the security is valued by such method as the Board of Trustees shall determine in good faith to reflect the security’s fair value.Debt securities with remaining maturities of 60 days or less are normally valued at amortized cost, unless the Board of Trustees determines that amortized cost does not represent fair value.Cash and receivables will be valued at their face amounts.Interest will be recorded as accrued, and dividends will be recorded on their ex-dividend date.All other assets of the Funds are valued in such manner as the Board of Trustees in good faith deems appropriate to reflect their fair value. The Funds have adopted fair valuation procedures for use in appropriate circumstances.If no price, or in KCM’s determination no price representing fair value, is provided for a security held by a Fund by an independent pricing agent, then the security shall be fair valued.The Board of Trustees has delegated to KCM the authority to provide fair value determinations in any situation that would impact a Fund’s NAV by less than a penny per share.If the proposed valuations would impact a Fund’s NAV by more than a penny per share, then the Valuation Committee of the Board of Trustees will meet to determine an appropriate price.In using fair value pricing, a Fund attempts to establish the price that it might reasonably have expected to receive upon a sale of the security at 4:00p.m. Eastern time.Due to the subjective and variable nature of fair value pricing, it is possible that the value determined for a particular security may be materially different from the value realized upon its sale. Valuation of Foreign Securities Under normal market conditions the Buffalo International and Buffalo China Funds determine the value of a foreign security as of the close of trading on the foreign stock exchange on which the security is primarily traded, or as of the close of trading on the NYSE, if earlier.The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE (generally 4:00 p.m. Eastern time) on the day that the value of the foreign security is determined.If no sale is reported at that time, the foreign security will be valued at the mean between the most recent quoted bid and ask price.Occasionally events (such as repatriation limits or restrictions) may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value.If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board of Trustees. Trading in securities on foreign securities stock exchanges and over-the-counter markets, such as those in Europe and Asia, may be completed well before the close of business on the NYSE on each day that the NYSE is open.Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign portfolio security held by the Funds.As a result, the Funds may be susceptible to what is referred to as “time zone arbitrage.”Certain investors in a Fund may seek to take advantage of discrepancies in the value of the Fund’s portfolio securities as determined by the foreign market at its close and the latest indications of value attributable to the portfolio securities at the time the Fund’s NAV is computed.This type of trading may dilute the value of a Fund’s shares if such discrepancies in security values actually exist.To attempt to minimize the possibilities for time zone arbitrage, and in accordance with procedures established and approved by the Board of Trustees, the Funds’ portfolio managers monitor price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of depositary receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that might call into question the availability (including the reliability) of the values of foreign securities between the times at which they are determined and the close of the NYSE.If such an event occurs, the foreign securities may be valued using fair value procedures established and approved by the Board of Trustees.In certain circumstances these procedures include the use of independent pricing services.The intended effect of applying fair value pricing is to compute an NAV that accurately reflects the value of a Fund’s portfolio at the time that the NAV is calculated, to discourage potential arbitrage market timing in Fund shares, to mitigate the dilutive impact of such attempted arbitrage market timing and to be fair to purchasing, redeeming and existing shareholders.However, the application of fair value pricing procedures may, on occasion, worsen rather than mitigate the potential dilutive impact of shareholder trading. 28 In addition, trading in foreign portfolio securities generally, or in securities markets in a particular country or countries, may not take place on every NYSE business day.Furthermore, trading takes place in various foreign markets on days that are not business days for the NYSE, and on which the Fund’s NAV is not calculated.Thus, the calculation of a Fund’s NAV does not take place contemporaneously with the determination of the prices of many of the foreign portfolio securities used in the calculation.If events affecting the last determined values of these foreign securities occur (determined through the monitoring process described above), the securities will be valued at fair value determined in good faith in accordance with the Funds’ fair value procedures established and approved by the Board of Trustees. Calculation of NAV The NAV per share of each Fund is calculated as follows: all liabilities incurred or accrued are deducted from the valuation of total assets which includes accrued but undistributed income; the resulting net assets are divided by the number of shares of the Fund outstanding at the time of the valuation; and the result (adjusted to the nearest cent) is the net asset value per share. Net Assets NAV per share Shares Outstanding An example of how each Fund calculated its net asset value per share as of March31, 2011 is as follows: Buffalo China Fund Buffalo Flexible Income Fund Buffalo Growth Fund Buffalo High Yield Fund Buffalo International Fund Buffalo Large Cap Fund 29 Buffalo Micro Cap Fund Buffalo Mid Cap Fund Buffalo Science & Technology Fund Buffalo Small Cap Fund Additional Purchase and Redemption Policies The Funds reserve the right to: waive or increase the minimum investment requirements with respect to any person or class of persons, which include shareholders who invest through any of the Funds’ special investment programs; cancel or change the telephone investment service, the telephone exchange service, Internet service, the automatic monthly investment plan, systematic redemption plan or monthly exchange privilege without prior notice when doing so is in the best interest of a Fund and its shareholders; begin charging a fee for the telephone investment service or the automatic monthly investment plan and to cancel or change these services upon 30 days’ written notice to you; begin charging a fee for the telephone service and to cancel or change the service upon 30 days’ written notice to you; begin charging a fee for the systematic redemption plan upon 30 days’ written notice to you; waive signature guarantee requirements in certain instances where it appears reasonable to do so and will not unduly affect the interests of other shareholders.The Funds may waive the signature guarantee requirement if you authorize the telephone redemption method at the same time you submit the initial application to purchase shares; and require signature guarantees if there appears to be a pattern of redemptions designed to avoid the signature guarantee requirement, or if a Fund has other reasons to believe that this requirement would be in the best interest of its shareholders. 30 MANAGEMENT OF THE FUNDS Board of Trustees Board Leadership Structure The Board of Trustees is comprised of three Non-Interested Trustees – Mr. Thomas S. Case, Mr. J. Gary Gradinger and Mr. Philip J. Kennedy – and two Interested Trustees – Mr. Joseph C. Neuberger and Mr. Grant P. Sarris.The Trust’s Chairman, Mr. Neuberger, is an interested person of the Trust by virtue of the fact that he is an interested person of Quasar Distributors, LLC, which acts as principal underwriter to the Funds.Mr. Neuberger also serves as the Executive Vice President of the Funds’ transfer agent.The Trust has not appointed a lead Non-Interested Trustee. The Board of Trustees has established two standing committees – the Audit Committee and the Nominating Committee.All Non-Interested Trustees are members of the Audit Committee and the Nominating Committee.Inclusion of all Non-Interested Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board of Trustees’ oversight duties, including oversight of risk management processes.In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Non-Interested Trustees on the Nominating Committee select and nominate all candidates for Non-Interested Trustee positions. Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and/or skills as set forth in the subsection “Trustee Qualifications,” below.The Board of Trustees reviews its leadership structure regularly.The Board of Trustees believes that its leadership structure is appropriate and effective in light of the size of the Trust, the nature of its business and industry practices. The Board of Trustees’ role is one of oversight rather than day-to-day management of the Funds.The Trust’s Audit Committee assists with this oversight function.The Board of Trustees’ oversight extends to the Trust’s risk management processes.Those processes are overseen by Trust officers, including the President and Treasurer, Secretary and Chief Compliance Officer (“CCO”), who regularly report to the Board of Trustees on a variety of matters at Board meetings. The Advisor reports to the Board of Trustees, on a regular and as-needed basis, on actual and possible risks affecting the Funds and the Trust as a whole.The Advisor reports to the Board of Trustees on various elements of risk, including investment, credit, liquidity, valuation, operational and compliance risks, as well as any overall business risks that could impact the Funds. The Board of Trustees has appointed the CCO who reports directly to the Board of Trustees and who participates in the Board of Trustees’ regular meetings.In addition, the CCO presents an annual report to the Board of Trustees in accordance with the Trust’s compliance policies and procedures.The CCO regularly discusses risk issues affecting the Trust and the Funds during Board of Trustee meetings.The CCO also provides updates to the Board of Trustees on the operation of the Funds’ compliance policies and procedures and on how these procedures are designed to mitigate risk.Finally, the CCO and/or other officers of the Trust report to the Board of Trustees in the event any material risk issues arise in between Board meetings. The Trust is governed by the Board of Trustees, who is responsible for protecting the interests of Fund shareholders under the laws of Delaware.The Trustees are experienced business persons, who meet throughout the year to oversee the Funds’ activities, review contractual arrangements with companies that provide services to the Funds, and to review performance.The officers of the Trust are responsible for supervising the Funds’ business operations, but the Funds are managed by the Advisor, subject to the supervision and control of the Board of Trustees. 31 Trustees and Officers NAME, AGE AND ADDRESS POSITION(S) HELD WITH FUNDS TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST FIVE YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE OTHER DIRECTORSHIPS HELD BY TRUSTEE INTERESTED TRUSTEES Joseph C. Neuberger1 (49) 615 E. Michigan Street, Milwaukee, WI 53202 Trustee Indefinite term and served since May 2003. Executive Vice President, U.S. Bancorp Fund Services, LLC (1994 - present) 10 Trustee, USA MUTUALS (an open-end investment company with two portfolios); Trustee, Trust for Professional Managers (an open-end investment company with thirty-one portfolios) Chairman One year term and served since May 2003. Grant P. Sarris1 (44) 5420 West 61st Place Shawnee Mission, KS66205 Trustee Indefinite term and served since July 2008. Portfolio Manager, Kornitzer Capital Management, Inc. 2003-present. 10 None NON-INTERESTED TRUSTEES(2) Thomas S. Case (69) 515 Piney Creek Road Reno, NV 89511 Trustee Indefinite term and served since inception. Retired 10 None J. Gary Gradinger (68) Golden Star Inc. 400 East 10th Avenue North Kansas City, MO 64116 Trustee Indefinite term and served since February 2001. Chairman, President and Chief Executive Officer, Golden Star Inc. (manufacturer of textile cleaning products) 10 Director, MGP Ingredients, Inc. (a food ingredients company) Philip J. Kennedy (66) 71 Hermitage Hills Boulevard Hermitage, PA 16148 Trustee Indefinite term and served since May 1995. Internship Coordinator and Instructor in the Department of Business Administration, Penn State Shenango, 2002- present. 10 N/A OFFICERS Kent W. Gasaway (51) 5420 West 61st Place Shawnee Mission, KS66205 President and Treasurer One year term and served since May 2003. Senior Vice President/Portfolio Manager, Kornitzer Capital Management, Inc. (management company) 1991-present. N/A N/A Rachel A. Spearo (31) 615 E. Michigan Street Milwaukee, WI 53202 Secretary One year term and served since February 2006. Vice President, U.S. Bancorp Fund Services, LLC 2004-present. N/A N/A 33 NAME, AGE AND ADDRESS POSITION(S) HELD WITH FUNDS TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST FIVE YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE OTHER DIRECTORSHIPS HELD BY TRUSTEE Barry Koster (50) 5420 West 61st Place Shawnee Mission, KS66205 Chief Compliance Officer Indefinite term and served since October 2004 Chief Compliance Officer since October 2004 and Chief Financial Officer since May 2002, Kornitzer Capital Management, Inc. (management company). N/A N/A Each of these Trustees may be deemed to be an “interested person” of the Funds as that term is defined in the 1940 Act.Messrs. Neuberger and Sarris are interested Trustees due to their employment by U.S. Bancorp Fund Services, LLC and Kornitzer Capital Management, Inc., respectively.U.S. Bancorp Fund Services, LLC is the Funds’ Registered Transfer Agent and an affiliate of the Funds’ underwriter.Kornitzer Capital Management, Inc. is the Funds’ Advisor. Effective August 9, 2011, Gene M. Betts resigned as a Non-Interested Trustee. Trustee Qualifications The following is a brief discussion of the experience, qualifications, attributes and/or skills that led to the Board of Trustees’ conclusion that each individual identified below is qualified to serve as a Trustee of the Trust. Thomas S. Case.Mr. Case has served as a Trustee of the Trust since inception (and served as a director of the Predecessor Funds from inception).Mr. Case is currently retired.Prior to retirement, Mr. Case served as President of the Frankona American Companies, an insurance company.Through his board and employment experience, Mr. Case is experienced with financial, accounting, regulatory and investment matters. J. Gary Gradinger.Mr. Gradinger has served as a Trustee of the Trust since inception (and served as a director of the Predecessor Funds beginning in February 2001).He also serves as a director of MGP Ingredients, Inc., and as Chairman, President and Chief Executive Officer of Golden Star Inc., a manufacturer of textile cleaning products.Through his board and employment experience, Mr. Gradinger is experienced with financial, accounting, regulatory and investment matters. Philip J. Kennedy.Mr. Kennedy has served as a Trustee of the Trust since inception (and served as a director of the Predecessor Funds beginning in February 2001).He also serves as Internship Coordinator and Instructor in the Department of Business Administration, Penn State Shenango, since 2001.Through his board and employment experience, Mr. Kennedy is experienced with financial, accounting, regulatory and investment matters. Joseph C. Neuberger.Mr. Neuberger has served as a Trustee of the Trust since May 2003 (and served as a director of the Predecessor Funds beginning in May 2003).Mr. Neuberger has also served as a trustee of USA Mutuals since 2001 and as a trustee of Trust for Professional Managers since 2001.Mr. Neuberger has served as Executive Vice President of U.S. Bancorp Fund Services, LLC, a multi-service line service provider to mutual funds, since 1994.Through his experience as a trustee of mutual funds and his employment experience, Mr. Neuberger is experienced with financial, accounting, regulatory and investment matters. Grant P. Sarris.Mr. Sarris has served as a Trustee of the Trust since July 2008.Mr. Sarris has also served as a portfolio manager for the Advisor since 2003.In addition, Mr. Sarris served as Senior Vice President of Waddell and Reed Investment Management from 2002 to 2003, and as a portfolio manager with the company from 1997-2003.Through his employment experience in the investment management industry, Mr. Sarris is experienced with financial, accounting, regulatory and investment matters. 33 Trustee Ownership of Fund Shares As of December31,2010, the Trustees had the following interests in the Buffalo Funds’ securities: Buffalo China Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee None Above $100,000 Thomas S. Case, Non-Interested Trustee None $10,001 - $50,000 J. Gary Gradinger Non-Interested Trustee $10,001 - $50,000 $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $10,001 - $50,000 Above $100,000 Buffalo Flexible Income Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee $50,001 - $100,000 $50,001 - $100,000 Grant P. Sarris, Interested Trustee None Above $100,000 Thomas S. Case, Non-Interested Trustee $1 - $10,000 $10,001 - $50,000 J. Gary Gradinger, Non-Interested Trustee None $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee Above $100,000 Above $100,000 34 Buffalo Growth Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee Above $100,000 Above $100,000 Thomas S. Case, Non-Interested Trustee $1 - $10,000 $10,001 - $50,000 J. Gary Gradinger, Non-Interested Trustee None $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $10,001 - $50,000 Above $100,000 Buffalo High Yield Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee $50,001 - $100,000 Above $100,000 Thomas S. Case, Non-Interested Trustee $1 - $10,000 $10,001 - $50,000 J. Gary Gradinger, Non-Interested Trustee None $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $10,001 - $50,000 Above $100,000 35 Buffalo International Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee None Above $100,000 Thomas S. Case, Non-Interested Trustee None $10,001 - $50,000 J. Gary Gradinger, Non-Interested Trustee $10,001 - $50,000 $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $10,001 - $50,000 Above $100,000 Buffalo Large Cap Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee Above $100,000 Above $100,000 Thomas S. Case, Non-Interested Trustee None $10,001 - $50,000 J. Gary Gradinger Non-Interested Trustee None $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $1 - $10,000 Above $100,000 36 Buffalo Micro Cap Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee Above $100,000 Above $100,000 Thomas S. Case, Non-Interested Trustee None $10,001 - $50,000 J. Gary Gradinger Non-Interested Trustee $1 - $10,000 $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $10,001 - $50,000 Above $100,000 Buffalo Mid Cap Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee Above $100,000 Above $100,000 Thomas S. Case, Non-Interested Trustee $10,001 - $50,000 $10,001 - $50,000 J. Gary Gradinger, Non-Interested Trustee None $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $10,001 - $50,000 Above $100,000 37 Buffalo Science & Technology Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee None $50,001 - $100,000 Grant P. Sarris, Interested Trustee Above $100,000 Above $100,000 Thomas S. Case, Non-Interested Trustee None $10,001 - $50,000 J. Gary Gradinger Non-Interested Trustee $1 - $10,000 $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $1 - $10,000 Above $100,000 Buffalo Small Cap Fund Dollar Range of Equity Securities In The Fund Aggregate Dollar Range of Equity Securities In All Registered Investment Companies Overseen By Trustee In Family of Investment Companies Name of Trustee Total Assets Total Assets Joseph C. Neuberger, Interested Trustee $10,001 - $50,000 $50,001 - $100,000 Grant P. Sarris, Interested Trustee Above $100,000 Above $100,000 Thomas S. Case, Non-Interested Trustee None $10,001 - $50,000 J. Gary Gradinger Non-Interested Trustee $1 - $10,000 $50,001 - $100,000 Philip K. Kennedy, Non-Interested Trustee $10,001 - $50,000 Above $100,000 Committees of the Board Audit Committee The Trust has an Audit Committee, which assists the Board of Trustees in fulfilling its duties relating to each Fund’s accounting and financial reporting practices, and also serves as a direct line of communication between the Board of Trustees and the independent registered public accounting firm.The Audit Committee is comprised of Messrs. Case, Gradinger and Kennedy, the Trust’s Non-Interested Trustees.The specific functions of the Audit Committee include recommending the engagement or retention of the independent registered public accounting firm, reviewing with the independent registered public accounting firm the plan and results of the auditing engagement, approving professional services provided by the independent registered public accounting firm prior to the performance of such services, considering the range of audit and non-audit fees, reviewing the independence of the independent registered public accounting firm, reviewing the scope and results of the Trust’s procedures for internal auditing, and reviewing the Trust’s system of internal accounting controls.The Audit Committee met twice during the Trust’s last fiscal year. 38 Nominating Committee The Trust also has a Nominating Committee, which has the responsibility, among other things, to: (i)make recommendations and to consider shareholder recommendations for nominations for Board members; (ii) periodically review and approve Trustee compensation; and (iii) make recommendations to the full Board of Trustees for nominations for membership on all committees, review all committee assignments annually and periodically review the responsibilities and need for all committees of the Board of Trustees.The Nominating Committee is comprised of Messrs. Case, Gradinger and Kennedy, the Trust’s Non-Interested Trustees.The Nominating Committee did not meet during the Trust’s last fiscal year. According to the Nominating Committee Charter approved by the Board of Trustees, the Nominating Committee will consider and review shareholder recommendations for nominations to fill vacancies on the Board of Trustees if such recommendations are properly submitted to the Committee or the Trust.In order to recommend a nominee, a “qualifying shareholder” (as defined below) should provide a written notice to the Nominating Committee containing the following information: (a) the name and address of the qualifying shareholder making the recommendation; (b) the number of shares of each class and series, if any, of shares of the Funds which are owned of record and beneficially by such qualifying shareholder and the length of time that such shares have been so owned by the qualifying shareholder; (c) a description of all arrangements and understandings between such qualifying shareholder and any other person or persons (naming such person or persons) pursuant to which the recommendation is being made; (d) the name, age, date of birth, business address and residence address of the person or persons being recommended; (e) such other information regarding each person recommended by such qualifying shareholder as would be required to be included in a proxy statement filed pursuant to the proxy rules of the SEC had the nominee been nominated by the Board of Trustees; (f) whether the shareholder making the recommendation believes the person recommended would or would not be an “interested person” of the Trust, as defined in Section2(a)(19) of the 1940 Act; and (g) the written consent of each person recommended to serve as a trustee of the Trust if so nominated and elected/appointed.The notice should be sent to the chairperson of the Nominating Committee, Mr. J. Gary Gradinger, care of the Secretary of the Trust at 615 East Michigan Street, Milwaukee, WI 53202, and the envelope containing the notice should indicate “Nominating Committee.” A “qualifying shareholder” who is eligible to recommend a nominee to the Nominating Committee is: (i) a shareholder that beneficially owns more than 5% of a fund’s outstanding shares for at least 12 months prior to submitting the recommendation to the Nominating Committee; or (ii) a group of shareholders that beneficially own, in the aggregate, more than 5% of a Fund’s shares for at least 12 months prior to submitting the recommendation to the Nominating Committee; and (iii) provides a written notice to the Nominating Committee containing the information above. It is the intention of the Nominating Committee that the recommending shareholder demonstrate a significant and long-term commitment to the Funds and their other shareholders and that his or her objectives in submitting a recommendation is consistent with the best interests of the Funds and all of their shareholders. In the event the Nominating Committee receives a recommendation from a qualifying shareholder: (i) during a time when no vacancy exists or is expected to exist in the near term; or (ii) within 60 days of the date of the meeting of the Board of Trustees at which the Board of Trustees acts to fill a vacancy or call a meeting of shareholders for the purpose of filling such vacancy, and in each case the recommendation otherwise contains all the information required, the Nominating Committee will retain such recommendation in its files until a vacancy exists or is expected to exist in the near term and the Nominating Committee commences its efforts to fill such vacancy. Valuation Committee The Board of Trustees has a Valuation Committee that is responsible for: (1) monitoring the valuation of Fund securities and other investments; and (2)as required, when the full Board of Trustees is not in session, determining the fair value of illiquid and other holdings after consideration of all relevant factors, which determinations are reported to the full Board of Trustees.The Valuation Committee meets as necessary when a market quotation for a Fund’s portfolio security is not readily available.Currently, Mr.Gasaway, Mr. Neuberger, Mr. William Kornitzer, Mr. Sarris and Mr. Eric McCormick, an assistant officer of the Funds, are members of the Valuation Committee.The Valuation Committee met four times during the Trust’s last fiscal year. 39 Compensation The Funds do not directly compensate any Trustee or Trust officer for their normal duties and services.Mr. Sarris and Mr. Neuberger, who are interested Trustees due to their employment with the Advisor and USBFS, respectively, are compensated by those organizations and not by the Funds.USBFS pays the trustee fees from its share of the management fee that it receives from KCM.USBFS is an affiliate of the Funds’ underwriter. Each Non-Interested Trustee receives an annual retainer of $18,000 for each fiscal year (April 1 to March31), plus $200 per Fund for each meeting of the Board of Trustees attended in-person and $100 per Fund for telephone attendance.The Board of Trustees generally meets four times each year.The following table shows the amount of fees paid by the Funds to each Non-Interested Trustee for the fiscal year ended March 31, 2011: Name of Person, Position(1) Fees Paid on Behalf of Buffalo Funds Complex(2) Thomas S. Case, Trustee J. Gary Gradinger, Trustee Philip J. Kennedy, Trustee Gene M. Betts resigned from the Board of Trustees effective August 9, 2011.For the fiscal year ended March 31, 2011, Mr. Betts received $25,000 in aggregate compensation by the Fund Complex. These figures represent the annual aggregate compensation by the Fund Complex for the fiscal year ended March 31, 2011. Reimbursements to Trustees for out-of-pocket expenses are accrued and paid for by the Funds.As of March31,2011, the Funds had paid the following expenses for such reimbursements: Fund Name Expenses for Reimbursements Buffalo China Buffalo Flexible Income Buffalo Growth Buffalo High Yield Buffalo International Buffalo Large Cap Buffalo Micro Cap Buffalo Mid Cap Buffalo Science & Technology Buffalo Small Cap Portfolio Holdings Disclosure Policies and Procedures The Funds disclose a complete list of their portfolio holdings four times in each fiscal year, as of the end of each quarter.The lists appear in the Funds’ first quarter, semi-annual, third quarter and annual reports to shareholders.The Funds file the lists with the SEC on Form N-CSR (second and fourth quarters) and Form N-Q (first and third quarters), and the semi-annual and annual reports to shareholders are mailed to all shareholders of record.Shareholders may view the Funds’ Forms N-CSR and N-Q on the SEC’s web site at www.sec.gov.Forms N-CSR and N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling 1-202-551-8090 (direct) or 1-800-SEC-0330 (general SEC telephone number). 40 The Board of Trustees has approved ongoing arrangements with service providers, whereby portfolio holdings information is made available to such service providers.These service providers are USBFS, the Funds’ administrator, accountant and transfer agent, U.S. Bank, NA, the Funds’ custodian, Ernst & Young LLP, the independent registered public accounting firm, and Godfrey & Kahn, S.C., outside legal counsel.The Funds may also disclose holdings information to financial printers or proxy voting services.These service providers are subject to duties of confidentiality, including a duty not to trade on non-public information, imposed by law and/or contract.The Funds may also disclose such information to state and federal regulators and government agencies, or as otherwise required by law or judicial process.No party receives compensation for disclosing holdings information and any disclosure must be authorized under the disclosure policy adopted by the Board of Trustees. Additionally, the Funds may provide information regarding their portfolio holdings to shareholders, firms and institutions before their public disclosure is required or authorized as discussed above, provided that: (i) the recipient makes a specific request to the Fund for the information and the Chief Compliance Officer of the Fund determines that the Fund has a legitimate business purpose for disclosing the non-public portfolio holdings information to the recipient; and (ii) the recipient signs a written confidentiality agreement that provides that the non-public portfolio holdings information will be kept confidential, will not be used for trading purposes and will not be disseminated or used for any purpose other than the purpose for which it was approved.Persons and entities unwilling to execute a confidentiality agreement that is acceptable to the Funds may only receive portfolio holdings information that has otherwise been publicly disclosed.Non-public portfolio holdings information will not be disclosed to members of the media under any circumstance. Exceptions to, or waivers of, the Funds’ policy on portfolio disclosures may only be made by the Funds’ Chief Compliance Officer and must be disclosed to the Board of Trustees at its next regularly scheduled quarterly meeting.The Board of Trustees is also responsible for reviewing any potential conflict of interest between the interests of the Funds’ shareholders and a third party with respect to the disclosure of non-public portfolio holdings information prior to its dissemination, and reviews the operation and effectiveness of the Funds’ portfolio disclosure policy on an annual basis. Investment Advisor and Manager Kornitzer Capital Management, Inc. serves as the Funds’ investment advisor and manager. KCM is a federally registered investment advisory firm that was founded in 1989.As of June 30, 2011, KCM managed approximately $7.66 billion in assets for mutual funds, corporations, pensions and individuals. KCM is a closely held corporation controlled by persons who are active in the management of the firm’s business.John C. Kornitzer is the majority stockholder of the firm and serves as the firm’s President and Chairman of KCM’s Board of Directors.Kent W. Gasaway, Robert Male, Willard Lynch and John C. Kornitzer each own 5% or more of the firm.Mr. Sarris is affiliated with the Funds through his membership on the Board of Trustees.Mr. Gasaway is affiliated with the Funds through his service as President of the Trust. KCM serves as investment advisor and manager of each Fund pursuant to a Management Agreement that requires KCM to provide or pay the costs of all advisory and non-advisory services required to operate the Funds, in exchange for a single unitary management fee.KCM provides business management and advisory services, and contracts with others to provide other needed services for the Funds.In this respect, KCM has entered into a Master Services Agreement with USBFS in Milwaukee Wisconsin, pursuant to which USBFS provides or obtains various operational services required by the Funds, pays various Fund expenses and acts as paying agent to compensate other Fund service providers.Some of the other Fund service providers are affiliates of USBFS. As compensation for its services, each Fund (other than the Buffalo China Fund, Buffalo Growth Fund, Buffalo Large Cap Fund and the Buffalo Micro Cap Fund) pays KCM a fee at the annual rate of one percent (1.00%) of each Fund’s average daily net assets.The Buffalo China Fund pays KCM a fee at the annual rate of one and one-half percent (1.50%) of the Fund’s average daily net assets.The Buffalo Growth Fund and Buffalo Large Cap Fund pay KCM a fee at the annual rate of ninety one-hundredths of a percent (0.90%) of each Fund’s average daily net assets.The Buffalo Micro Cap Fund pays KCM a fee at the annual rate of one and forty-five one-hundredths of a percent (1.45%) of the Fund’s average daily net assets.KCM pays US Bancorp a fee of 30/100 of 1% (0.30%) of each Fund’s (other than the Buffalo Growth Fund and Buffalo Large Cap Fund) average daily net assets out of the fees KCM receives from the Funds.Both KCM’s and USBFS’s fees are computed daily and the Funds pay KCM’s fees monthly.KCM pays US Bancorp a fee of 25/100 of 1% (0.25%) of the Buffalo Growth Fund and Buffalo Large Cap Fund’s average daily net assets out of the fees KCM receives from the Funds.Both KCM’s and USBFS’s fees are computed daily and the Funds pay KCM’s fees monthly. 41 For the past three fiscal years, the following management fees were paid to KCM: Fiscal Year Ended March 31, Name of Fund Buffalo China Buffalo Flexible Income Buffalo Growth* Buffalo High Yield Buffalo International Buffalo Large Cap* Buffalo Micro Cap Buffalo Mid Cap Buffalo Science & Technology Buffalo Small Cap * Prior to December 1, 2010, the management fee was 1.00% Principal Underwriter The Distributor, Quasar Distributors, LLC, a Delaware limited liability company located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, is the principal underwriter for the shares of the Funds.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc.The Distributor is an affiliate of USBFS. Code of Ethics The Funds, the Advisor and the Distributor have each adopted a code of ethics, as required by federal securities laws.Under each code of ethics, persons who are designated as access persons may engage in personal securities transactions, including transactions involving securities that may be purchased or sold by a Fund, subject to certain general restrictions and procedures.These codes of ethics are on file with the SEC. Custodian U.S. Bank, National Association (the “Custodian”), an affiliate of USBFS located at 1555 North River Center Drive, Suite 302, Milwaukee, WI 53212, serves as the custodian of the assets of the Funds pursuant to a custody agreement between the Custodian and the Trust, whereby the Custodian charges fees on a transactional basis plus out-of-pocket expenses.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Fund.The Custodian and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Funds may invest. Independent Registered Public Accounting Firm The Funds’ financial statements are audited by Ernst & Young LLP, One Kansas City Place, 1200 Main Street, Suite 2500, Kansas City, Missouri 64105, the Funds’ independent registered public accounting firm. Administrator The Advisor has retained USBFS, 615 East Michigan Street, Milwaukee, WI 53202, to provide various administrative and accounting services necessary for the operations of the Funds.Services provided by the Administrator include: facilitating general Fund management; monitoring Fund compliance with federal and state regulations; supervising the maintenance of each Fund’s general ledger; the preparation of each Fund’s financial statements; the determination of the net asset value of each Fund’s assets and the declaration and payment of dividends and other distributions to shareholders; and preparing specified financial, tax and other reports. 42 Transfer Agent The Advisor has retained USBFS, P.O. Box 701, Milwaukee, WI 53201-0701, to serve as the Transfer Agent for the Funds.The Transfer Agent performs shareholder service functions such as: maintaining the records of each shareholder’s account; answering shareholders’ inquiries concerning their accounts; processing purchases and redemptions of each Fund’s shares; acting as dividend and distribution disbursing agent; and performing other accounting and shareholder service functions. Certain Trustees and officers of the Trust are also officers or Directors of KCM or USBFS as noted in the section entitled “Management of Funds” above. PORTFOLIO MANAGERS OF THE FUNDS The Buffalo Funds are managed by a portfolio management team supported by an experienced investment analysis and research staff.The management team is responsible for the day-to-day management of their respective Funds as indicated below. John Kornitzer, Co-Portfolio Manager.Mr. Kornitzer is the president and chief investment officer of KCM, and has been an investment professional since 1968.He served as investment manager at several Fortune 500 companies prior to founding KCM in 1989.Mr. Kornitzer received his degree in Business Administration from St. Francis College in Pennsylvania.Mr. Kornitzer serves as a co-portfolio manager of the Flexible Income Fund. Kent Gasaway, CFA, Co-Portfolio Manager. Mr. Gasaway has been an investment professional since 1982.He joined KCM in 1991.Previously, Mr. Gasaway spent 10 years as an investment professional with Waddell & Reed in Overland Park, Kansas.He holds a B.S. in Business Administration from Kansas State University.Mr. Gasaway has served as co-portfolio manager of the Growth, Mid Cap and Small Cap Funds since their inception. William Kornitzer, CFA, Co-Portfolio Manager. Mr. Kornitzer has been an investment professional since 1992.Mr. Kornitzer worked for KCM as a research analyst from 1997-2000 and rejoined the firm in 2004 as a co-portfolio manager of the Large Cap and Growth (formerly the Buffalo USA Global Fund) Funds from 2004-2007.Mr. Kornitzer received his MBA from Drexel University and his B.S. in Finance from Virginia Tech.Mr. Kornitzer has served as co-portfolio manager of the China Fund since 2009 and the International Fund since its inception. Robert Male, CFA, Co-Portfolio Manager.Mr. Male has been an investment professional since 1986 and joined KCM in 1997.Prior to joining KCM, he was a senior equity securities analyst with the USAA Investment Management Company in San Antonio, Texas.He holds a B.S. in Business Administration from the University of Kansas and an M.B.A. from Southern Methodist University.Mr. Male has served as co-portfolio manager of the Large Cap Fund since 2001, and the Mid Cap and Small Cap Funds since their inception. Grant P. Sarris, CFA, Co-Portfolio Manager.Mr. Sarris has been an investment professional since 1991 and joined KCM in 2003.He holds a B.A. from the University of Wisconsin and an MBA from the University of Minnesota.Prior to joining KCM, he was with Waddell & Reed in Overland Park, Kansas for 12 years.Mr. Sarris has served as co-portfolio manager of the Mid Cap and Small Cap Funds since 2003 and the Micro Cap Fund since its inception. John Bichelmeyer, CFA, Co-Portfolio Manager and Research Analyst.Mr. Bichelmeyer has been an investment professional since 1997 and joined KCM in 2005.He holds a Bachelor's degree in Finance from Creighton University.Prior to joining KCM, he was an analyst and portfolio manager with Trilogy Global Advisors (formerly BPI Global Asset Management) in Orlando, Florida.Mr. Bichelmeyer has served as co-portfolio manager of the Micro Cap Fund since 2007.Effective September 19, 2011, Mr. Bichelmeyer became co-portfolio manager of the Small Cap Fund. 43 Clay Brethour, CFA, Co-Portfolio Manager and Research Analyst.Mr. Brethour has been an investment professional since 1992 and joined KCM in 2000.He previously was an equity research analyst with Security Management Group in Topeka, Kansas and a research analyst with Dain Rauscher Wessels.Mr. Brethour holds a B.S. in Business-Finance from Kansas State University.Mr. Brethour has served as co-portfolio manager of the Growth Fund since 2007 and the Science & Technology Fund since 2004. Dave Carlsen, CFA, Co-Portfolio Manager and Research Analyst.Mr. Carlsen has been an investment professional since 1992 and joined KCM in 2004. Mr. Carlsen was formerly a senior equity research analyst at Strong Capital Management, Inc. in Milwaukee, Wisconsin, and also as an investment analyst and operations manager with Northern Capital Management Inc. in Madison, Wisconsin.Mr. Carlsen holds a B.B.A. in Finance, Investments and Banking from the University of Wisconsin.Mr. Carlsen has served as co-portfolio manager of the Growth Fund since 2007 and the Science & Technology Fund since 2004. Paul Dlugosch, CFA, Co-Portfolio Manager and Research Analyst.Mr. Dlugosch has been an investment professional since 1997 and joined KCM in 2002.Previously, Mr. Dlugosch worked at Antares Capital Corporation from 1999-2002 and LaSalle National Bank in Chicago, Illinois.He holds a B.S. in Business Administration from the University of Iowa.Mr. Dlugosch has served as co-portfolio manager of the Flexible Income Fund since 2011 and the High Yield Fund since 2007. Alexander Hancock, CFA, Co-Portfolio Manager and Research Analyst.Mr. Hancock has been an investment professional since 1998 and joined KCM in 2002.Previously, Mr. Hancock was a private equity analyst at ClearLight Partners, LLC and an analyst in the investment banking division of Salomon Smith Barney.He holds a B.A. in Economics from Dartmouth College.Mr. Hancock has served as co-portfolio manager of the High Yield Fund since 2007. Elizabeth Jones, MD, CFA, Co-Portfolio Manager and Research Analyst.Ms. Jones has been an investment professional since 2002 and joined KCM in 2003.She was previously a research analyst with Bank of America Capital Management.She was a practicing M.D. for over 8 years from 1992-2001.Ms. Jones received a B.S. from Georgetown University, an M.D. from Vanderbilt University, and an M.B.A. from Arizona State University.Ms. Jones has served as co-portfolio manager of the Large Cap Fund since 2007 and the Science & Technology Fund since 2004 Nicole Kornitzer, CFA, Co-Portfolio Manager and Research Analyst.Ms. Kornitzer has been an investment professional since 2000 and she worked for KCM as a research analyst from 2000-2002 and rejoined the firm in 2004.Ms. Kornitzer holds a B.A. in Biology from the University of Pennsylvania and a Masters Degree in French Cultural Studies from Columbia University in Paris, France.Ms. Kornitzer has served as co-portfolio manager of the China Fund since 2009 and the International Fund since its inception. Jeffrey Sitzmann, CFA, Co-Portfolio Manager and Research Analyst.Mr. Sitzmann has been an investment professional since 1987 and joined KCM in 2002.Previously, Mr. Sitzmann worked as a Senior Investment Analyst at Banc One Investment Advisors.Mr. Sitzmann holds a B.B.A. from the University of Toledo and a M.B.A. from the University of Chicago.Mr. Sitzmann has served as a co-portfolio manager of the High Yield Fund since 2007. Shelly Ma, CFA, Co-Portfolio Manager.Ms. Ma has been an investment professional since 1995 and joined KCM in 2011.She holds a Bachelor of Science degree in Information Management from Shanghai University and an M.B.A. from the University of Missouri – Kansas City.Prior to joining KCM, she was an international equity analyst at Scout Investments from 2005-2011.Effective September 19, 2011, Ms. Ma became co-portfolio manager of the China Fund and the International Fund. Yulin Li, CFA, CPA, Co-Portfolio Manager.Mr. Li has been an investment professional since 2010.Prior to joining KCM in 2010 as a research analystfor the Buffalo International and China Funds, Mr. Li served as a general manager and senior actuary at AEGON, a global life insurance company, for over 10 years.Mr. Li received his MBA in International Finance from the University of Illinois at Urbana-Champaign and his B.S. in Civil Engineering from Southwest University in Nanjing China.Effective February 1, 2012, Mr. Li became co-portfolio manager of the China Fund. 44 Other Accounts Managed by Portfolio Managers as of March 31, 2011: Buffalo China Fund Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Portfolio Manager Number Total Assets Number Total Assets Number Total Assets William Kornitzer 1 $54.5 million 2 $30.9 million 0 N/A Nicole Kornitzer 1 $54.5 million 2 $30.9 million 0 N/A Shelly Ma(1) 1 $63.0 million 2 $6.8 million 0 N/A Yulin Li(2)
